Exhibit 10.14

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of September 20, 2016 and entered into
by and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, not in its individual
capacity but solely in its capacity as administrative agent under the ABL Credit
Agreement and collateral agent under the ABL Security Documents (in such
separate capacities and including its successors and assigns from time to time
in such capacities, the “Initial ABL Agent”) and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., not in its individual capacity but solely in its capacity
as Trustee (in such capacity and including its successors and assigns from time
to time, the “Trustee”) and collateral agent under the Indenture (in such
capacity and including its successors and assigns in such capacity from time to
time, the “Notes Agent”) and the Additional First Lien Agent signatory hereto on
the date hereof (the “Initial Additional First Lien Agent”) and each other
Additional First Lien Agent from time to time party hereto for the holders of
the Additional First Lien Obligations with respect to which it is acting in such
capacity, and is acknowledged by Claire’s Stores, Inc., a Florida corporation
(the “Company”), Claire’s Inc., a Delaware corporation (“Holdings”), and the
subsidiaries of the Company listed on the signature pages hereof (together with
any subsidiary that becomes a party hereto after the date hereof, each a
“Company Subsidiary”, and, collectively, the “Company Subsidiaries”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Article 1.

RECITALS

A. The Company, Holdings, the ABL Lenders, and the Initial ABL Agent (in its
capacity as administrative agent) have entered into that certain ABL Credit
Agreement, dated as of August 12, 2016 and effective as of September 20, 2016
(as amended, restated, supplemented, modified, replaced, or Refinanced from time
to time, the “Initial ABL Credit Agreement”);

B. The Company has issued (i) 9.00% senior secured first lien notes due 2019 in
an aggregate principal amount of $1,125 million (the “9.00% Notes”) under that
certain Senior Secured First Lien Notes Indenture, dated as of February 28,
2012, among the Company, each Company Subsidiary, the Trustee and Notes Agent
(as amended, restated, supplemented, modified, replaced, or Refinanced from time
to time, the “2012 Indenture”) and (ii) 6.125% senior secured first lien notes
due 2020 in a principal amount of $210,000,000 (collectively with the 9.00%
Notes, the “Initial Notes”) under that certain Senior Secured First Lien Notes
Indenture, dated as of March 15, 2013 among the Company, each Company
Subsidiary, the Trustee and Notes Agent (as amended, restated, supplemented,
modified, replaced, or Refinanced from time to time, the “2013 Indenture”, and
the together with the 2012 Indenture, the “Indenture”);

C. The Company on the date hereof will incur the Initial Additional First Lien
Obligations and may from time to time following the date hereof issue or incur
other Additional First Lien Obligations to the extent permitted by the ABL
Credit Agreement, the Indenture and any Additional First Lien Agreements; and

D. In order to induce the ABL Agent and the ABL Lenders to consent to the
incurrence of the Notes Obligations, the Initial Additional First Lien
Obligations and any other Additional First Lien Obligations by the Grantors and
the Liens securing such Notes Obligations,



--------------------------------------------------------------------------------

the Initial Additional First Lien Obligations and such Additional First Lien
Obligations and in order to induce the Notes Agent, the Noteholders, the Initial
Additional First Lien Agent and its Additional First Lien Claimholders to
consent to the Grantors incurring the ABL Obligations and granting the Liens to
the ABL Agent, the ABL Agent, on behalf of the ABL Lenders, the Notes Agent, on
behalf of the Noteholders, and the Initial Additional First Lien Agent, on
behalf of the its Additional First Lien Claimholders, have agreed to the
relative priority of their respective Liens on the Collateral and certain other
rights, priorities and interests as set forth in this Agreement.

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENT

ARTICLE I

DEFINITIONS.

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“2012 Indenture” has the meaning assigned to that term in the Recitals.

“2013 Indenture” has the meaning assigned to that term in the Recitals.

“9.00% Notes” has the meaning assigned to that term in the Recitals.

“ABL Agent” means the Initial ABL Agent and any successor or other agent under
any ABL Credit Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including, without limitation, the ABL Lenders and the ABL Agent
under the ABL Credit Agreement.

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.

“ABL Credit Agreement” means, collectively, (a) the Initial ABL Credit Agreement
and (b) any other credit agreement or credit agreements, one or more debt
facilities, and/or commercial paper facilities, in each case, with banks or
other lenders providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from (or sell such receivables to)
such lenders), letters of credit, bankers’ acceptances, or other borrowings,
that have been entered into or established to increase, replace (whether upon or
after termination or otherwise), refinance or refund in whole or in part from
time to time the Initial ABL Credit Agreement or any other agreement or
instrument referred to in this clause or any Obligations outstanding thereunder,
whether or not such increase, replacement, refinancing or refunding occurs (i)
with the original

 

2



--------------------------------------------------------------------------------

parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the Initial ABL Credit Agreement or
any other agreement or instrument referred to in this clause, unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Credit Agreement, or such agreement or instrument is not a Permitted
Refinancing Agreement. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).

“ABL DIP Financing” has the meaning set forth in Section 6.01(a).

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement or any other Person which extends credit under the ABL Credit
Agreement.

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” (as defined in the ABL Credit Agreement), and each of the other
agreements, documents and instruments executed pursuant thereto, and any other
document or instrument executed or delivered at any time in connection with the
ABL Credit Agreement, including any intercreditor or joinder agreement among
holders of ABL Obligations, to the extent such are effective at the relevant
time, as each may be amended, restated, supplemented, modified, renewed,
extended or Refinanced from time to time in accordance with the provisions of
this Agreement.

“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or under which
rights or remedies with respect to any such Liens are governed.

“ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents. “ABL Obligations” shall include all
interest, fees and expenses accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant ABL Loan Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“ABL Priority Collateral” means all now-owned or hereafter acquired ABL
Collateral that constitutes:

(a) all Accounts, other than Accounts which constitute identifiable Proceeds
which arise from the sale, license, assignment or other disposition of Notes
Priority Collateral;

(b) all Chattel Paper, other than Chattel Paper which constitutes identifiable
Proceeds of Notes Priority Collateral;

(c) all (x) Deposit Accounts (other than the Notes Collateral Account and Notes
Trust Monies) and money and all cash, checks, other negotiable instruments,
funds and

 

3



--------------------------------------------------------------------------------

other evidences of payments held therein (other than the Notes Collateral
Account and Notes Trust Monies), and (y) Securities Accounts and Security
Entitlements and securities credited thereto (other than the Notes Collateral
Account and Notes Trust Monies), and, in each case, all cash, checks and other
property held therein or credited thereto, other than in each case identifiable
Proceeds of Notes Priority Collateral;

(d) all Inventory;

(e) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (a) through (d) of this definition, all Documents,
General Intangibles (other than Equity Interests of Subsidiaries and
Intellectual Property), Instruments (including promissory notes) and Commercial
Tort Claims; provided that in no event shall any real estate, Equipment,
Intellectual Property or Equity Interests of Subsidiaries constitute ABL
Priority Collateral;

(f) to the extent relating to any of the items referred to in the preceding
clauses (a) through (e) above, all Supporting Obligations and Letter of Credit
Rights;

(g) all books and records relating to the items referred to in the preceding
clauses (a) through (f) above (including all books, databases, customer lists,
and records, whether tangible or electronic, which contain any information
relating to any of the items referred to in the preceding clauses (a) through
(f)); and

(h) subject to Section 3.05, all Proceeds of any of the foregoing, including
collateral security and guarantees with respect to any of the foregoing and all
cash, Money, insurance proceeds, Instruments, Securities, Financial Assets and
Deposit Accounts constituting Proceeds of the foregoing.

“ABL Security Documents” means any agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“ABL Standstill Period” has the meaning set forth in Section 3.02(a)(i).

“Access Period” means for each parcel of Mortgaged Premises, the period, after
the commencement of an Enforcement Period by the ABL Agent, which begins on the
earlier of (a) the day on which the ABL Agent provides the Notes Agent and each
Additional First Lien Agent with the written notice of its election to request
access pursuant to Section 3.03(b) and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control of
such parcel and ends on the earliest of (i) the 270th day after the date (the
“Initial Access Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, the ABL Priority Collateral located on
such Mortgaged Premises plus such number of days, if any, after the Initial
Access Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to ABL Priority Collateral located on such
Mortgaged Premises, and (ii) the termination of such Enforcement Period.

 

4



--------------------------------------------------------------------------------

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Notes Agent, any
Additional First Lien Agent and/or the ABL Agent, one or more Grantors and the
relevant financial institution depository or securities intermediary.

“Accounts” means all now present and future “accounts” (as defined in Article 9
of the UCC).

“Additional First Lien Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Additional First Lien Obligations
pursuant to any Additional First Lien Agreement, which shall include the Initial
Additional First Lien Agent.

“Additional First Lien Agreement” means the indenture, credit agreement or other
agreement under which any Additional First Lien Obligations are incurred or any
commitment to extend credit which would constitute Additional First Lien
Obligations, which shall include the Initial Additional First Lien Agreement.

“Additional First Lien Claimholders” means, at any relevant time, the holders of
Additional First Lien Obligations at that time.

“Additional First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Additional First Lien Obligations.

“Additional First Lien Default” means an “Event of Default” as defined in any
Additional First Lien Agreement.

“Additional First Lien Documents” means each Additional First Lien Agreement,
and each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with such Additional First Lien Agreement, including any
intercreditor or joinder agreement among holders of Additional First Lien
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed, extended or Refinanced
from time to time in accordance with the provisions of this Agreement.

“Additional First Lien Mortgages” means a collective reference to each mortgage,
deed of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Additional
First Lien Obligations or under which rights or remedies with respect to any
such Liens are governed.

“Additional First Lien Obligations” means (I) the Initial Additional First Lien
Obligations and (II) the Indebtedness of the Grantors issued following the date
of this Agreement to the extent (a) such Indebtedness is permitted by the terms
of the ABL Credit Agreement, the

 

5



--------------------------------------------------------------------------------

Indenture and the Initial Additional First Lien Agreement to be secured by Liens
on the Collateral ranking pari passu with the Liens securing the Note
Obligations, (b) the Grantors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness, and (c) the Additional First Lien
Agent, for the holders of such Indebtedness, has agreed to be bound by the terms
of this Agreement applicable to them pursuant to a Joinder. “Additional First
Lien Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Additional First Lien Agreement, whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional First Lien Security Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Additional First
Lien Obligations or under which rights or remedies with respect to such Liens
are governed.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the ABL Agent and the First Lien Agents.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Applicable First Lien Agent” means at any time with respect to any Collateral,
the First Lien Agent of the Series of First Lien Obligations that constitutes
the then largest outstanding principal amount of any outstanding Series of First
Lien Obligations with respect to such Collateral.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day that is a “Business Day” under each of the Indenture,
the ABL Credit Agreement and each Additional First Lien Agreement.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights,

 

6



--------------------------------------------------------------------------------

warrants or options exchangeable for or convertible into any of the items
described in clauses (a) through (e) above; provided that with respect to the
foregoing, Capital Stock shall exclude any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of vote or
participation with Capital Stock.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholder” means any Note Claimholder, ABL Claimholder or Additional First
Lien Claimholder, as applicable.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or First Lien
Collateral.

“Commercial Tort Claims” means all present and future “commercial tort claims”
(as defined in Article 9 of the UCC).

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Company Subsidiary” has the meaning assigned to that term in the Preamble to
this Agreement.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“Discharge of ABL Obligations” means:

(a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (d) below);

(b) termination or expiration of all commitments, if any, to extend credit under
the ABL Loan Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent) or backstop of all letters of credit issued under
the ABL Credit Agreement in compliance with the terms of the ABL Credit
Agreement; and

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of ABL Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any ABL Loan Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the ABL Agent).

 

7



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” means

(a) payment in full in cash of all First Lien Obligations (other than contingent
obligations or contingent indemnification obligations), satisfaction and
discharge of the Indenture and any Additional First Lien Agreement or legal or
covenant defeasance of the Indenture and any Additional First Lien Agreement
(other than obligations that expressly survive such satisfaction and discharge
or legal or covenant defeasance);

(b) termination or expiration of all commitments, if any, to extend credit under
the First Lien Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the applicable First Lien Agent) or backstop of all letters of
credit issued under the First Lien Documents in compliance with the terms of the
First Lien Documents;

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of First Lien Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any First Lien Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the applicable
First Lien Agent).

“Disposition” means any sale, lease, exchange, transfer or other disposition of
any Collateral.

“Documents” means all present and future “documents” (as defined in Article 9 of
the UCC).

“Enforcement” means, collectively or individually for one or both of the ABL
Agent and the Applicable First Lien Agent, when an ABL Default or First Lien
Default, as applicable, has occurred and is continuing, to enforce or attempt to
enforce any right or power to repossess, replevy, attach, garnish, levy upon,
collect the Proceeds of, foreclose or realize in any manner whatsoever its Lien
upon, sell, liquidate or otherwise dispose of, or otherwise restrict or
interfere with the use of, or exercise any remedies with respect to, or conduct
any Going Out of Business Sale with respect to, any material amount of
Collateral, whether by judicial enforcement of any of the rights and remedies
under the ABL Loan Documents, the First Lien Documents and/or under any
applicable law, by self-help repossession, by non-judicial foreclosure sale,
lease, or other disposition, by set-off, by notification to account obligors of
any Grantor, by any sale, lease, or other disposition implemented by any Grantor
following an ABL Default or a First Lien Default, as applicable, in connection
with which the ABL Agent or the Applicable First Lien Agent, as applicable, has
agreed to release its Liens on the subject property, or otherwise, but in all
cases excluding (i) the establishment of borrowing base reserves, collateral
ineligibles, or other conditions for advances, (ii) the changing of advance
rates or advance sublimits, (iii) the imposition of a default rate or late fee,
(iv) the collection and application of Accounts or other monies deposited from
time to time in Deposit Accounts or Securities Accounts, in each case, to the
extent constituting ABL Priority Collateral, against the ABL Obligations
pursuant to the

 

8



--------------------------------------------------------------------------------

provisions of the ABL Loan Documents (including, without limitation, the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any “cash dominion event” or
mandatory prepayment event under the ABL Loan Documents), (v) the cessation of
lending pursuant to the provisions of the ABL Loan Documents, including upon the
occurrence of a default on the existence of an over-advance, (vi) the filing of
a proof of claim in any Insolvency or Liquidation Proceeding, (vii) the consent
by the ABL Agent to disposition by any Grantor of any of the ABL Priority
Collateral, and (viii) the acceleration of the Notes Obligations, any Additional
First Lien Obligations or the ABL Obligations.

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or First Lien Default has occurred and is continuing, by either the ABL
Agent or the Applicable First Lien Agent to the other Agents announcing that an
Enforcement Period has commenced, specifying the relevant ABL Default or First
Lien Default, stating the current balance of the ABL Obligations, the Note
Obligations or any Additional First Lien Obligations, as applicable, owing to
the party giving such notice, and requesting the current balance of the ABL
Obligations, Note Obligations or Additional First Lien Obligations, as
applicable, owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Applicable First Lien Agent of an Enforcement Notice from
the other until the earliest of (a) in the case of an Enforcement Period
commenced by the Applicable First Lien Agent, the Discharge of First Lien
Obligations, (b) in the case of an Enforcement Period commenced by the ABL
Agent, the Discharge of ABL Obligations, (c) the ABL Agent or the Applicable
First Lien Agent (whichever initiated such Enforcement Period) agreeing in
writing to terminate the Enforcement Period, or (d) the date on which the ABL
Default or the First Lien Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
ABL Agent or the First Lien Agent, as applicable, or waived in writing.

“Equipment” means, as to each Grantor, all of such Grantor’s now owned and
hereafter acquired equipment, as defined in Article 9 of the UCC.

“Financial Assets” means all present and future “financial assets” (as defined
in Article 9 of the UCC).

“First Lien Agent” means (a) in the case of the Note Obligations, the Notes
Agent, and (b) in the case of any Series of Additional First Lien Obligations or
Additional First Lien Claimholders that become subject to this Agreement on or
after the date hereof, the Additional First Lien Agent signatory hereto or named
for such Series in the applicable Joinder.

“First Lien Claimholders” means the Note Claimholders and the Additional First
Lien Claimholders with respect to each Series of Additional First Lien
Obligations.

“First Lien Collateral” means, collectively, the Note Collateral and any
Additional First Lien Collateral.

 

9



--------------------------------------------------------------------------------

“First Lien Controlling Claimholders” means the Series of First Lien
Claimholders whose First Lien Agent is the Applicable First Lien Agent.

“First Lien Default” means a Note Default or any Additional First Lien Default.

“First Lien DIP Financing” has the meaning set forth in Section 6.01(b).

“First Lien Documents” means, collectively, the Note Documents and any
Additional First Lien Documents, and the First Lien Intercreditor Agreement.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of March 2, 2012, among Credit Suisse AG, Cayman Islands
Branch, as Bank Collateral Agent (as defined therein), The Bank of New York
Mellon Trust Company, N.A., as Indenture Agent (as defined therein), each
grantor party thereto from time to time, and each additional agent from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“First Lien Obligations” means, collectively, the Note Obligations and any
Additional First Lien Obligations.

“First Lien Security Documents” means, collectively, the Note Security Documents
and any Additional First Lien Security Documents.

“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC).

“Going Out of Business Sale” means, following the occurrence and during the
continuance of any ABL Default, any sale or liquidation of the ABL Priority
Collateral consented to by the ABL Agent for purposes of permitting the Grantors
to obtain funds to permanently repay the ABL Obligations in whole or in part.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each Company Subsidiary, Holdings and each other
Person that has or may from time to time hereafter execute and deliver an ABL
Security Document, a Note Security Document or any Additional First Lien
Security Document as a grantor of a security interest (or the equivalent
thereof).

“Holdings” has the meaning assigned to that term in the Preamble to this
Agreement.

 

10



--------------------------------------------------------------------------------

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Loan Documents, the Note Documents or any Additional First
Lien Document, as applicable.

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals.

“Initial Access Date” has the meaning assigned to that term in the definition of
the term “Access Period.”

“Initial Additional First Lien Agreement” means the Second Amended and Restated
Credit Agreement, dated as of August 12, 2016 and effective as of September 20,
2016, among the Company, Holdings, the lenders party thereto and Credit Suisse
AG, Cayman Islands Branch, as administrative agent.

“Initial Additional First Lien Obligations” means the Obligations owing under
the Initial Additional First Lien Agreement and shall include all interest
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after commencement of an Insolvency or
Liquidation Proceeding in accordance with the rate specified in the Initial
Additional First Lien Agreement, whether or not the claim for such interest is
allowed as a claim in such Insolvency or Liquidation Proceeding.

“Initial Notes” has the meaning assigned to that term in the Recitals.

“Initial Use Date” has the meaning assigned to that term in the definition of
the term “Use Period.”

“Insolvency or Liquidation Proceeding” means:

(e) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(f) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets, in each case, except as permitted
under the ABL Credit Agreement, the Indenture and any Additional First Lien
Agreement;

(g) any composition of liabilities or similar arrangement relating to any
Grantor, whether or not under a court’s jurisdiction or supervision;

(h) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, whether or not under a court’s jurisdiction or
supervision, and whether or not involving insolvency or bankruptcy; or

 

11



--------------------------------------------------------------------------------

(i) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Grantor.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means, all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof (“Trademarks”); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof (“Copyrights”); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use, and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy; (f)
all other intellectual property or proprietary rights in any discoveries,
concepts, ideas, research and development, know-how, formulae, patterns,
inventions, compilations, compositions, manufacturing and production processes
and techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Inventory” means as to each Grantor, all of such Grantor’s now owned and
hereafter existing or acquired “inventory”, as defined in Article 9 of the UCC.

“Investment Property” means all present and future “investment property” (as
defined in Article 9 of the UCC), including, without limitation, all Capital
Stock held by each of the Company and the Company Subsidiaries.

“Joinder” means the document required to be delivered by an Additional First
Lien Agent (other than the Initial Additional First Lien Agent) to the ABL Agent
and each First Lien Agent pursuant Section 8.03(b).

“Letter of Credit Rights” means all present and future “letter of credit rights”
(as defined in Article 9 of the UCC).

“Lien” means any mortgage, pledge, hypothec, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

12



--------------------------------------------------------------------------------

“Money” means all present and future “money” (as defined in Article 9 of the
UCC).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Note Mortgage, any Additional First Lien Mortgage and/or an ABL
Mortgage.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article II (including the Lien priorities of Section 2.01), the
provisions of Article IV, or the provisions of Article VI, unless such Plan of
Reorganization has been accepted by the voluntary required vote of each class of
ABL Claimholders and First Lien Claimholders.

“Note Claimholders” means, at any relevant time, the holders of Note Obligations
at that time, including the Noteholders and the Notes Agent.

“Note Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Note Obligations.

“Note Default” means an “Event of Default” as defined in the Indenture.

“Note Documents” means the Indenture, the Notes, the Note Security Documents and
each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with any Note Obligations, including any intercreditor or joinder
agreement among holders of Note Obligations to the extent such are effective at
the relevant time, as each may be amended, restated, supplemented, modified,
renewed, extended or Refinanced from time to time in accordance with the
provisions of this Agreement.

“Noteholders” means the “Holders” as defined in the Indenture.

“Note Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument under which any Lien on real property owned
or leased by any Grantor is granted to secure any Note Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Note Obligations” means all Obligations outstanding under the Notes and the
other Note Documents. “Note Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Note Document,
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

13



--------------------------------------------------------------------------------

“Note Security Agreement” means the Collateral Agreement, dated as of March 15,
2013, by and among the Company, the Company Subsidiaries, the Trustee and the
Notes Agent, as the same may be amended, modified, restated, supplemented or
replaced from time to time in accordance with its terms.

“Note Security Documents” means any agreement, document or instrument pursuant
to which a Lien is granted securing any Note Obligations or under which rights
or remedies with respect to such Liens are governed, including the Note Security
Agreement.

“Note Standstill Period” has the meaning set forth in Section 3.01(a)(i).

“Notes” means, collectively, (a) the Initial Notes or (b) any Additional Notes
(as defined in the Indenture). Any reference to the Notes hereunder shall be
deemed a reference to any Notes then in existence.

“Notes Agent” has the meaning assigned to that term in the Preamble of this
Agreement.

“Notes Collateral Account” means any deposit account or securities account
required to be established pursuant to the First Lien Documents for purposes of
holding Notes Priority Collateral pending application as required under the
First Lien Documents (it being understood that ABL Priority Collateral deposited
in the Notes Collateral Account shall continue to be ABL Priority Collateral).

“Notes Priority Collateral” means all Collateral other than ABL Priority
Collateral, including all real estate, Equipment, Intellectual Property and
Equity Interests of Subsidiaries.

“Notes Trust Monies” means Notes Priority Collateral required pursuant to the
First Lien Documents to be deposited into the Notes Collateral Account.

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including any Agent), the ABL Claimholders, the First
Lien Claimholders or any of them or their respective Affiliates, arising from or
in connection with the ABL Loan Documents or the First Lien Documents, whether
for principal, interest or payments for early termination, whether or not
evidenced by any note, or other instrument or document, whether arising from an
extension of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without limitation, the “Obligations”, as defined in the ABL Credit
Agreement, and the “Obligations”, as defined in the Indenture, under the Notes,
the Initial Additional First Lien Agreement and any other Additional First Lien
Agreement.

“Permitted Refinancing” means any Refinancing the governing documentation of
which constitutes Permitted Refinancing Agreements.

 

14



--------------------------------------------------------------------------------

“Permitted Refinancing Agreements” means, with respect to any of the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, as applicable, any
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to
increase, replace (whether upon or after termination or otherwise), refinance or
refund in whole or in part the Obligations outstanding under the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, whether or not such
increase, replacement, refinancing or refunding occurs (i) with the original
parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the ABL Credit Agreement, the Notes
or any Additional First Lien Agreement or any other agreement or instrument
referred to in this clause, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Permitted Refinancing
Agreement, as such financing documentation may be amended, restated,
supplemented or otherwise modified from time to time and that would not be
prohibited by Section 5.03(c) or Section 5.03(d), as applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.04(a).

“Proceeds” means all “proceeds” (as defined in Article 9 of the UCC), including
any payment or property received on account of any claim secured by Collateral
in any Insolvency or Liquidation Proceeding.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness, in
any case in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Responsible Officer” shall mean, with respect to any Perosn, any executive
officer or senior financial officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Secured Parties” means the ABL Claimholders, the Note Claimholders and the
Additional First Lien Claimholders.

“Securities” (as defined in Article 9 of the UCC).

 

15



--------------------------------------------------------------------------------

“Security Entitlements” means all present and future “security entitlements” (as
defined in Article 9 of the UCC).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Series” means (a) with respect to the First Lien Claimholders, each of the
Notes Claimholders (in their capacity as such) and the Additional First Lien
Claimholders that become subject to this Agreement that are represented by a
common Additional First Lien Agent (in its capacity as such for the Additional
First Lien Claimholders), and (b) with respect to any Obligations, the Note
Obligations and the Additional First Lien Obligations which pursuant to any
Joinder, are to be represented by a common Additional First Lien Agent (in its
capacity as such for the Additional First Lien Claimholders).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Supporting Obligations” means all present and future “supporting obligations”
(as defined in Article 9 of the UCC).

“UCC” means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Agents’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Use Period” means, with respect to the Notes Priority Collateral, the period,
after the commencement of an Enforcement Period by the ABL Agent, which begins
on the earlier of (a) the day on which the ABL Agent provides each First Lien
Agent with an Enforcement Notice and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control of
such Collateral and ends on the earliest of (i) the 270th day after the date
(the “Initial Use Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, such Notes Priority Collateral plus such
number of days, if any, after the Initial Use Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to such Notes Priority Collateral and (ii) the termination of such Enforcement
Period.

 

16



--------------------------------------------------------------------------------

Section 1.02 Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections or Articles shall be construed to refer to
Sections or Articles of this Agreement;

(e) all uncapitalized terms have the meanings, if any, given to them in the UCC,
as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;

(h) any reference herein to any law shall be construed to refer to such law as
amended, modified, codified, replaced, or re-enacted, in whole or in part, and
in effect on the pertinent date;

(i) in the compilation of periods of time hereunder from a specified date to a
later specified date; and

(j) and the word “from” means “from and including” and the words “to” and
“until” each means “to, but not through or including.”

 

17



--------------------------------------------------------------------------------

ARTICLE II

LIEN PRIORITIES.

Section 2.01 Relative Priorities. Irrespective of the date, time, method, manner
or order of grant, attachment or perfection of any Liens securing the First Lien
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral (including, in each case, irrespective of
whether any such Lien is granted (or secures Obligations relating to the period)
before or after the commencement of any Insolvency or Liquidation Proceeding)
and notwithstanding any provision of any UCC, or any other applicable law, or
the ABL Loan Documents or the First Lien Documents, the ABL Agent, on behalf of
the ABL Claimholders, the Notes Agent, on behalf of the Note Claimholders, and
each Additional First Lien Agent, on behalf of the Series of Additional First
Lien Claimholders it represents, hereby agree that:

(a) any Lien of the ABL Agent on the ABL Priority Collateral securing the ABL
Obligations, whether such Lien is now or hereafter held by or on behalf of the
ABL Agent or any other ABL Claimholder or any other agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the ABL Priority Collateral securing any First Lien
Obligations; and

(b) any Lien of the First Lien Agents on the Notes Priority Collateral securing
the First Lien Obligations, whether such Lien is now or hereafter held by or on
behalf of the First Lien Agents, any other First Lien Claimholder or any other
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects to all Liens on the Notes Priority Collateral securing any ABL
Obligations.

Section 2.02 Prohibition on Contesting Liens. Each of the Notes Agent, on behalf
of each Note Claimholder, the ABL Agent, on behalf of each ABL Claimholder, and
each Additional First Lien Agent, on behalf of each Person that is a related
Additional First Lien Claimholder, consents to the granting of Liens in favor of
the other to secure the ABL Obligations and the First Lien Obligations, as
applicable, and agrees that no Claimholder will be entitled to, and it will not
(and shall be deemed to have irrevocably, absolutely, and unconditionally waived
any right to), contest (directly or indirectly) or support (directly or
indirectly) any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding): (a) the attachment, perfection, priority,
validity or enforceability of any Lien in the Collateral held by or on behalf of
any of the ABL Claimholders to secure the payment of the ABL Obligations or any
of the First Lien Claimholders to secure the payment of the First Lien
Obligations, (b) the priority, validity or enforceability of the ABL Obligations
or the First Lien Obligations, including the allowability or priority of the
First Lien Obligations or the ABL Obligations, as applicable, in any Insolvency
or Liquidation Proceeding, or (c) the validity or enforceability of the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the ABL Agent, on behalf of the ABL
Claimholders, the Notes Agent, on behalf of the Note Claimholders, or any
Additional First Lien Agent, on behalf of any Additional First Lien
Claimholders, to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.01, 3.01, 3.02 and 6.01.

 

18



--------------------------------------------------------------------------------

Section 2.03 No New Liens. So long as neither the Discharge of ABL Obligations
nor the Discharge of First Lien Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree, subject to
Article VI, that the Company shall not, and shall not permit any other Grantor
to:

(a) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the ABL Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the First Lien Obligations.

To the extent any additional Liens are granted on any asset or property (except
as contemplated by Section 2.04) pursuant to this Section 2.03, the priority of
such additional Liens shall be determined in accordance with Section 2.01. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights or remedies available hereunder,
the ABL Agent, on behalf of the ABL Claimholders, the Notes Agent, on behalf of
Note Claimholders, and each Additional First Lien Agent, on behalf of each of
its Additional First Lien Claimholders, agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

Section 2.04 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the ABL Collateral, the Note Collateral and any Additional
First Lien Collateral be identical except as provided in Article VI and as
otherwise provided herein. In furtherance of the foregoing and of Section 8.08,
the parties hereto agree, subject to the other provisions of this Agreement,
upon request by the ABL Agent, the Notes Agent or any Additional First Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral, the Note Collateral and any Additional First Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Loan Documents and
the First Lien Documents.

ARTICLE III

EXERCISE OF REMEDIES; ENFORCEMENT.

Section 3.01 Restrictions on the Notes Agent and the Note Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the other First Lien Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the Note

 

19



--------------------------------------------------------------------------------

Standstill Period), any rights, powers, or remedies with respect to any ABL
Priority Collateral (including (A) any right of set-off or any right under any
Account Agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the First Lien Agents or any First Lien Claimholder is a
party, (B) any right to undertake self-help re-possession or non-judicial
disposition of any ABL Priority Collateral (including any partial or complete
strict foreclosure), and/or (C) any right to institute, prosecute, or otherwise
maintain any action or proceeding with respect to such rights, powers or
remedies (including any action of foreclosure)); provided, however, that the
Applicable First Lien Agent may exercise any or all of such rights, powers, or
remedies after a period of at least 270 days has elapsed since the later of: (i)
the date on which a First Lien Agent declared the existence of a First Lien
Default, accelerated (to the extent such amount was not already due and owing)
the payment of the principal amount of all First Lien Obligations of such First
Lien Agent, and demanded payment thereof and (ii) the date on which the ABL
Agent received the Enforcement Notice from the Applicable First Lien Agent;
provided, further, however, that neither the First Lien Agents nor any other
First Lien Claimholder shall exercise any rights or remedies with respect to the
ABL Priority Collateral if, notwithstanding the expiration of such 270-day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of the ABL Collateral (prompt written notice of such
exercise to be given to the Notes Agent and each Additional First Lien Agent),
or (B) shall have been stayed by operation of law or any court order from
pursuing any such exercise of remedies (the period during which the First Lien
Agents and the other First Lien Claimholders may not pursuant to this Section
3.01(a)(i) exercise any rights, powers, or remedies with respect to the ABL
Priority Collateral, the “Note Standstill Period”);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the ABL Agent or any other
ABL Claimholder relating to the ABL Priority Collateral or any other exercise by
the ABL Agent or any other ABL Claimholder of any other rights, powers and
remedies relating to the ABL Priority Collateral, including any sale, lease,
exchange, transfer, or other disposition of the ABL Priority Collateral, whether
under the ABL Loan Documents, applicable law, or otherwise;

(iii) subject to their rights under clause (a)(i) above (and under clause (vi)
of Section 3.01(c)), will not object to the forbearance by the ABL Agent or the
ABL Claimholders from bringing or pursuing any Enforcement with respect to the
ABL Priority Collateral;

(iv) except as may be permitted in Section 3.01(c), irrevocably, absolutely, and
unconditionally waive any and all rights the First Lien Agents or the First Lien
Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which the ABL Agent or the ABL Claimholders (A) enforce or
collect (or attempt to collect) the ABL Obligations or (B) realize or seek to
realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or ABL Claimholders is adverse
to the interest of

 

20



--------------------------------------------------------------------------------

the First Lien Agents or the First Lien Claimholders. Without limiting the
generality of the foregoing, the First Lien Claimholders shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior or subsequent to any disposition of any of the ABL
Priority Collateral, on the ground(s) that any such disposition of ABL Priority
Collateral (x) would not be or was not “commercially reasonable” within the
meaning of any applicable UCC and/or (y) would not or did not comply with any
other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

(v) subject to Section 3.01(a) and (c), acknowledge and agree that no covenant,
agreement or restriction contained in the First Lien Security Documents or any
other First Lien Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL
Claimholders with respect to the ABL Priority Collateral as set forth in this
Agreement and the ABL Loan Documents;

provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the First Lien Obligations of the First Lien Claimholders
shall attach to any Proceeds resulting from actions taken by the ABL Agent or
any ABL Claimholder with respect to the ABL Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of ABL Obligations.

(b) Until the Discharge of ABL Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the ABL
Agent and the other ABL Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of ABL Priority
Collateral by the respective Grantors after an ABL Default) make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the First
Lien Agents or any First Lien Claimholder; provided, however, that the Lien
securing the First Lien Obligations shall remain on the Proceeds (other than
those properly applied to the ABL Obligations in accordance with Section 4.01)
of such ABL Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights, powers, and remedies
with respect to the ABL Priority Collateral, the ABL Agent and the ABL
Claimholders may enforce the provisions of the ABL Loan Documents and exercise
rights, powers, and/or remedies thereunder and/or under applicable law or
otherwise, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the ABL
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and of a secured creditor under the Bankruptcy Laws of
any applicable jurisdiction.

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the First Lien
Agents and any First Lien Claimholder may:

(i) file a claim or statement of interest with respect to the First Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL
Claimholders to exercise rights, powers, and/or remedies in respect thereof,
including those under Article VI) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any of the ABL Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the First Lien Claimholders, including any claims secured by the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Notes
Priority Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of the rights, powers and/or remedies with respect to any of
the ABL Priority Collateral after the termination of the Note Standstill Period
to the extent permitted by Section 3.01(a)(i); and

(vii) take any action described in clauses (iii), (vi) and (viii) of the
definition of “Enforcement.”

The First Lien Agents, on behalf of their respective First Lien Claimholders,
agree that no First Lien Claimholder will take or receive any ABL Priority
Collateral (including Proceeds) in connection with the exercise of any right or
remedy (including set-off) with respect to ABL Priority Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred,

 

22



--------------------------------------------------------------------------------

except as expressly provided in Sections 3.01(a)(i), 6.07 and clause (vi) of
Section 3.01(c), the sole right of the First Lien Agents and the First Lien
Claimholders with respect to the ABL Priority Collateral is to hold a Lien on
such Collateral pursuant to the First Lien Security Documents for the period and
to the extent granted therein and to receive a share of the Proceeds thereof, if
any, in accordance with Section 4.01.

(d) Except as otherwise specifically set forth in Sections 3.01(a), 3.04 and
3.05 and Article VI, the First Lien Agents and the Note Claimholders may
exercise rights and remedies as unsecured creditors against any Grantor and may
exercise rights and remedies with respect to the Notes Priority Collateral, in
each case, in accordance with the terms of the First Lien Documents and
applicable law; provided, however, that in the event that any First Lien Agent
or any First Lien Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the First Lien Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) as the other Liens securing the First Lien Obligations
are subject to this Agreement.

(e) Except as provided in Section 5.03(d), nothing in this Agreement shall
prohibit the receipt by any First Lien Agent or any other First Lien
Claimholders of the required payments of interest, principal and other amounts
owed in respect of the First Lien Obligations so long as such receipt is not the
direct or indirect result of the exercise by such First Lien Agent or any First
Lien Claimholders of rights or remedies as a secured creditor (including
set-off) with respect to ABL Priority Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the ABL Agent or
the ABL Claimholders may have against the Grantors under the ABL Loan Documents.

Section 3.02 Restrictions on the ABL Agent and ABL Claimholders.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, subject to the limited extent provided in Article VI, the ABL Agent and
the other ABL Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the ABL Standstill Period) any rights, powers, or remedies with respect to any
Notes Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the ABL Agent or any ABL Claimholder is a party, (B) any
right to undertake self-help repossession or nonjudicial disposition of any
Notes Priority Collateral (including any partial or complete strict
foreclosure), or (C) any right to institute, prosecute or otherwise maintain any
action or proceeding with respect to such rights, powers, or remedies (including
any action of foreclosure)); provided, however, that the ABL Agent may exercise
any or all of such rights, powers, or remedies after a period of at least 270
days has elapsed since the later of: (i) the date on which the ABL Agent
declared the existence of an ABL Default, accelerated (to the extent such amount
was not already

 

23



--------------------------------------------------------------------------------

due and owing) the payment of the principal amount of all ABL Obligations, and
demanded payment thereof and (ii) the date on which each First Lien Agent
received the Enforcement Notice from the ABL Agent relating to such action;
provided, further, however, that neither the ABL Agent nor the other ABL
Claimholders shall exercise any rights or remedies with respect to the Notes
Priority Collateral if, notwithstanding the expiration of such 270-day period,
any First Lien Agent or the First Lien Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such Notes Priority Collateral (prompt written notice of
such exercise to be given to the ABL Agent) or (B) shall have been stayed by
operation of law or by any court order from pursuing any such exercise of
remedies (the period during which the ABL Agent and the other ABL Claimholders
may not pursuant to this Section 3.02(a)(i) exercise any rights or remedies with
respect to the Notes Priority Collateral, the “ABL Standstill Period”);
provided, finally, however, that the ABL Agent, independent in all respects of
the preceding provisos, may exercise the rights provided for in Section 3.03
(with respect to any Access Period) and Section 3.04 (with respect to any Access
Period or Use Period);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by any First Lien Agent or any
other First Lien Claimholder relating to the Notes Priority Collateral or any
other exercise by any First Lien Agent or any other First Lien Claimholder of
any rights, powers and remedies relating to the Notes Priority Collateral,
including any sale, lease, exchange, transfer, or other disposition of the Notes
Priority Collateral, whether under the First Lien Documents, applicable law, or
otherwise, subject in each case to the First Lien Agents’ and the other First
Lien Claimholders’ obligations under Sections 3.03, 3.04 and 3.05;

(iii) subject to Section 3.02(c), will not object to the forbearance by any
First Lien Agent or the First Lien Claimholders from bringing or pursuing any
Enforcement with respect to the Notes Priority Collateral;

(iv) subject to Sections 3.02(c), 3.03, 3.04, and 3.05, irrevocably, absolutely
and unconditionally waive any and all rights the ABL Agent and ABL Claimholders
may have as a junior lien creditor or otherwise to object (and seek or be
awarded any relief of any nature whatsoever based on any such objection) to the
manner in which any First Lien Agent or the First Lien Claimholders (a) enforce
or collect (or attempt to collect) the First Lien Obligations or (b)realize or
seek to realize upon or otherwise enforce the Liens in and to the Notes Priority
Collateral securing the First Lien Obligations, regardless of whether any action
or failure to act by or on behalf of the First Lien Agents or First Lien
Claimholders is adverse to the interest of the ABL Claimholders. Without
limiting the generality of the foregoing, the ABL Claimholders shall be deemed
to have hereby irrevocably, absolutely and unconditionally waived any right to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection), at any time prior to or subsequent to any disposition of any
Notes Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

 

24



--------------------------------------------------------------------------------

(v) subject to Sections 3.02(a) and (c) and Sections 3.03, 3.04, and 3.05,
acknowledge and agree that no covenant, agreement or restriction contained in
the ABL Security Documents or any other ABL Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Lien Agents or the First Lien Claimholders with respect to the Notes
Priority Collateral as set forth in this Agreement and the First Lien Documents;

provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
any Proceeds resulting from actions taken by the First Lien Agents or any First
Lien Claimholder with respect to the Notes Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of First Lien Obligations.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the First Lien Claimholders shall have the
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make, in connection therewith (including voluntary
Dispositions of Notes Priority Collateral by the respective Grantors after a
First Lien Default) determinations regarding the release, disposition, or
restrictions with respect to the Notes Priority Collateral without any
consultation with or the consent of the ABL Agent or any ABL Claimholder subject
to the First Lien Agents’ and the First Lien Claimholders’ obligations under
Sections 3.03, 3.04 and 3.05; provided, however, that the Lien securing the ABL
Obligations shall remain on the Proceeds (other than those properly applied to
the First Lien Obligations in accordance with the First Lien Documents) of such
Notes Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights and remedies with
respect to the Notes Priority Collateral, the First Lien Agents and the First
Lien Claimholders may enforce the provisions of the First Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion subject to the First Lien
Agents’ and the First Lien Claimholders’ obligations under Sections 3.03, 3.04
and 3.05. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Notes Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding anything to the contrary contained herein, the ABL Agent and
any ABL Claimholder may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

 

25



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Notes Priority Collateral, or the rights of the First Lien Agents or any of the
First Lien Claimholders to exercise rights, powers and/or remedies in respect
thereof, including those under Article VI) in order to create, perfect, preserve
or protect (but, subject to the provisions of Sections 3.03, 3.04 and 3.05, not
enforce) its Lien on any of the Notes Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Claimholders, including any claims secured by the Notes Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the ABL Priority
Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and, accordingly, a violation of the terms of this
Agreement, and each First Lien Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of its rights, powers, and/or remedies with respect to any of
the Notes Priority Collateral to the extent permitted by Sections 3.02(a)(i),
3.03, and 3.04; and

(vii) take any action described in clauses (i) through (viii) of the definition
of “Enforcement.”

The ABL Agent, on behalf of the ABL Claimholders, agrees that no ABL Claimholder
will take or receive any Notes Priority Collateral (including Proceeds) in
connection with the exercise of any right or remedy (including set-off) with
respect to any Notes Priority Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, except as
expressly provided in Sections 3.02(a)(i), 3.03, 3.04 and 3.05 and clause (vi)
of this Section 3.02(c), the sole right of the ABL Agent and the ABL
Claimholders with respect to the Notes Priority Collateral is to hold a Lien on
such Collateral pursuant to the ABL Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
in accordance with Section 4.01.

 

26



--------------------------------------------------------------------------------

(d) Except as otherwise specifically set forth in Sections 3.02(a) and 3.05 and
Article VI, the ABL Agent and the ABL Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor and may exercise rights and
remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Loan Documents and applicable law;
provided, however, that in the event that any the ABL Agent or ABL Claimholder
becomes a judgment Lien creditor in respect of Notes Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the ABL Obligations are subject to this Agreement.

(e) Except as provided in Section 5.03(c), nothing in this Agreement shall
prohibit the receipt by the ABL Agent or any ABL Claimholders of the required
payments of interest, principal and other amounts owed in respect of the ABL
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the ABL Agent or any ABL Claimholders of rights or remedies as a
secured creditor (including set-off) with respect to Notes Priority Collateral
or enforcement in contravention of this Agreement of any Lien held by any of
them. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Lien Agents or the First Lien Claimholders may have
against the Grantors under the First Lien Documents.

Section 3.03 Collateral Access Rights.

(a) The ABL Agent and each First Lien Agent agree not to commence Enforcement or
Going Out of Business Sale until an Enforcement Notice has been given to the
other Agents. Subject to the provisions of Sections 3.01 and 3.02, any Agent may
join in any judicial proceedings commenced by any other Agent to enforce Liens
on the Collateral, provided that neither Agent, nor the other ABL Claimholders
or the other First Lien Claimholders, as applicable, shall interfere with the
Enforcement actions of the other with respect to Collateral in which such party
has the priority Lien in accordance with Section 2.01 and Section 2.02.

(b) If the Applicable First Lien Agent, or any agent or representative of the
Applicable First Lien Agent, or any receiver, shall, after any First Lien
Default, obtain possession or physical control of any of the Mortgaged Premises,
the Applicable First Lien Agent shall promptly notify the ABL Agent in writing
of that fact, and the ABL Agent shall, within ten (10) Business Days thereafter,
notify the Applicable First Lien Agent in writing as to whether the ABL Agent
desires to exercise access rights under this Agreement. In addition, if the ABL
Agent, or any agent or representative or the ABL Agent, or any receiver, shall
obtain possession or physical control of any of the Mortgaged Premises or any of
the tangible Notes Priority Collateral located on any premises other than a
Mortgaged Premises or control over any intangible Notes Priority Collateral,
following the delivery to the Applicable First Lien Agent of an Enforcement
Notice, then the ABL Agent shall promptly notify the Applicable First Lien Agent
in writing that the ABL Agent is exercising its access rights under this
Agreement and its

 

27



--------------------------------------------------------------------------------

rights under Section 3.04 under either circumstance. Upon delivery of such
notice by the ABL Agent to the Applicable First Lien Agent, the parties shall
confer in good faith to coordinate with respect to the ABL Agent’s exercise of
such access rights. Consistent with the definition of “Access Period,” access
rights will apply to differing parcels of Mortgaged Premises at differing times,
in which case, a differing Access Period will apply to each such property.

(c) During any pertinent Access Period, the ABL Agent and the Company and their
Subsidiaries, with the consent of the ABL Agent in connection with a Going Out
of Business Sale, and their agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the Notes Priority Collateral for the purpose of (i) arranging for and
effecting the sale or disposition of ABL Priority Collateral located on such
parcel, including the production, completion, packaging and other preparation of
such ABL Priority Collateral for sale or disposition, (ii) selling (by public
auction, private sale or a “store closing”, Going Out of Business Sale or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any Grantor’s business), (iii) storing or otherwise dealing with
the ABL Priority Collateral, in each case without notice to, the involvement of
or interference by the First Lien Agents or any First Lien Claimholder or
liability to the First Lien Agents or any First Lien Claimholder. During any
such Access Period, the ABL Agent and its representatives (and persons employed
on their behalf), may continue to operate, service, maintain, process and sell
the ABL Priority Collateral, as well as to engage in bulk sales of ABL Priority
Collateral. The ABL Agent shall take proper and reasonable care under the
circumstances of any Notes Priority Collateral that is used by the ABL Agent
during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy of the Notes Priority
Collateral. The ABL Agent and the ABL Claimholders shall reimburse the First
Lien Agents and the First Lien Claimholders for any injury or damage to Persons
or property (ordinary wear-and-tear excepted) caused by the acts or omissions of
Persons under its control; provided, however, that the ABL Agent and the ABL
Claimholders will not be liable for any diminution in the value of the Mortgaged
Premises caused by the absence of the ABL Priority Collateral therefrom. In no
event shall the ABL Claimholders or the ABL Agent have any liability to the
First Lien Claimholders and/or to the First Lien Agents hereunder as a result of
any condition (including any environmental condition, claim or liability) on or
with respect to the Notes Priority Collateral existing prior to the date of the
exercise by the ABL Agent of its rights under this Agreement. The ABL Agent and
the First Lien Agents shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of First Lien Agents to show the Notes Priority Collateral to prospective
purchasers and to ready the Notes Priority Collateral for sale.

(d) Consistent with the definition of the term “Access Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits the ABL Agent from exercising any of its rights hereunder,
then the Access Period granted to the ABL Agent under this Section 3.03 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining in the applicable Access Period or

 

28



--------------------------------------------------------------------------------

Use Period, as the case may be. The First Lien Agents shall not foreclose or
otherwise sell or dispose of any of the Notes Priority Collateral during the
Access Period or Use Period, as applicable, unless the buyer agrees in writing
to acquire the Notes Priority Collateral subject to the terms of Section 3.03
and Section 3.04 of this Agreement and agrees therein to comply with the terms
of this Section 3.03. The rights of ABL Agent and the ABL Claimholders under
this Section 3.03 and Section 3.04 during the Access Period or Use Period shall
continue notwithstanding such foreclosure, sale or other disposition by the
First Lien Agents.

(e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.03 and Section 3.04,
including, without limitation, an action seeking possession of the applicable
ABL Priority Collateral and/or specific performance of this Section 3.03 and
Section 3.04.

Section 3.04 Notes Priority Collateral Rights/Access to Information. For the
purposes of enabling the ABL Agent to exercise rights and remedies under this
Agreement during the Enforcement Period, the First Lien Agents and each Grantor
hereby grants (to the full extent of their respective rights and interests) the
ABL Agent and its agents, representatives and designees an irrevocable,
non-exclusive, royalty-free, rent-free license and lease (which will be binding
on any successor or assignee of any Notes Priority Collateral) to use all of the
Notes Priority Collateral to collect all Accounts included in ABL Priority
Collateral, to copy, use, or preserve any and all information relating to any of
the ABL Priority Collateral, and to complete the manufacture, packaging,
advertising for sale and sale of (i) work-in-process, (ii) raw materials and
(iii) complete inventory; provided, however, the royalty-free, rent-free license
and lease with respect to the applicable Notes Priority Collateral, shall
immediately expire upon the end of (1) the Access Period applicable to such
Notes Priority Collateral located on any Mortgaged Premises and (2) the
applicable Use Period with respect to any Notes Priority Collateral not located
on any Mortgaged Premises; provided, further, that such expiration shall be
without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law.

Section 3.05 Set-Off and Tracing of and Priorities in Proceeds. Each First Lien
Agent, on behalf of their respective First Lien Claimholders, acknowledges and
agrees that, to the extent such First Lien Agent or any such First Lien
Claimholder exercises its rights of set-off against any ABL Priority Collateral,
the amount of such set-off shall be held and distributed pursuant to Section
4.01. The ABL Agent, on behalf of the ABL Claimholders, acknowledges and agrees
that, to the extent the ABL Agent or any ABL Claimholder exercises its rights of
set-off against any Notes Priority Collateral, the amount of such set-off shall
be held and distributed pursuant to Section 4.01. The ABL Agent, for itself and
on behalf of the ABL Claimholders, and each First Lien Agent, for itself and on
behalf of its resepective First Lien Claimholders, further agree that prior to
an issuance of an Enforcement Notice or the commencement of any Insolvency or
Liquidation Proceeding, any Proceeds of Collateral, whether or not deposited
under Account Agreements, which are used by any Grantor to acquire other
property which is Collateral shall not (solely as between the Agents, the ABL
Claimholders and the First Lien Claimholders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired. In addition, unless and until the Discharge of ABL
Obligations occurs, subject to Section 4.02, each First Lien Agent and the First
Lien Claimholders each

 

29



--------------------------------------------------------------------------------

hereby consents to the application, prior to the receipt by the ABL Agent of an
Enforcement Notice issued by the Applicable First Lien Agent, of cash or other
Proceeds of Collateral, deposited under Account Agreements to the repayment of
ABL Obligations pursuant to the ABL Loan Documents.

ARTICLE IV

PAYMENTS.

Section 4.01 Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, all ABL Priority Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such ABL Priority
Collateral as a result of the exercise of remedies or other Enforcement or Going
Out of Business Sale by any Agent or any ABL Claimholders or First Lien
Claimholders, shall be delivered to the ABL Agent and shall be applied or
further distributed by the ABL Agent to or on account of the ABL Obligations in
such order, if any, as specified in the relevant ABL Loan Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Applicable First Lien Agent any
ABL Priority Collateral and Proceeds of ABL Priority Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with any necessary endorsements, to be applied by the First Lien
Agents to the First Lien Obligations in such order as specified in the First
Lien Security Documents or as a court of competent jurisdiction may otherwise
direct.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Notes Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Notes
Priority Collateral as a result of the exercise of remedies or other Enforcement
by any Agent or any First Lien Claimholders or ABL Claimholders, shall be
delivered to the Applicable First Lien Agent and shall be applied by the First
Lien Agents to the First Lien Obligations in such order as specified in the
relevant First Lien Documents or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of First Lien Obligations, the Applicable
First Lien Agent shall deliver to the ABL Agent any Notes Priority Collateral
and Proceeds of Notes Priority Collateral received or delivered to it pursuant
to the preceding sentence, in the same form as received, with any necessary
endorsements to be applied by the ABL Agent to the ABL Obligations in such order
as specified in the ABL Security Documents or as a court of competent
jurisdiction may otherwise direct.

Section 4.02 Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of First Lien Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral (including assets or
Proceeds subject to Liens referred to in the final sentence of Section 2.03)
received by any Agent or any First Lien Claimholders or ABL Claimholders in
connection with the exercise of any right, power, or remedy (including set-off)
relating to the

 

30



--------------------------------------------------------------------------------

Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the appropriate Agent for the benefit of the
First Lien Claimholders or the ABL Claimholders, as applicable, in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each Agent is hereby authorized by the other
Agent to make any such endorsements as agent for the other Agent or any First
Lien Claimholders or ABL Claimholders, as applicable. This authorization is
coupled with an interest and is irrevocable until the Discharge of ABL
Obligations and Discharge of First Lien Obligations.

Section 4.03 Application of Payments. Subject to the other terms of this
Agreement, all payments received by (a) the ABL Agent or the ABL Claimholders
may be applied, reversed and reapplied, in whole or in part, to the ABL
Obligations to the extent provided for in the ABL Loan Documents and (b) the
First Lien Agents or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to the First Lien Obligations to the extent
provided for in the First Lien Documents.

Section 4.04 Revolving Nature of ABL Obligations. The Notes Agent, on behalf of
the Note Claimholders, and each Additional First Lien Agent, on behalf of the
Series of Additional First Lien Claimholders it represents, acknowledges and
agrees that the ABL Credit Agreement includes a revolving commitment and that
the amount of the ABL Obligations that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed.

ARTICLE V

OTHER AGREEMENTS.

Section 5.01 Releases.

(a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.01(b) or Section 6.08(a)) or any Going
Out of Business Sale, or (B) any sale, transfer or other disposition of all or
any portion of the ABL Priority Collateral, so long as such sale, transfer or
other disposition is then not prohibited by the ABL Documents (or consented to
by the requisite ABL Lenders) or by the First Lien Documents (or consented to by
the requisite Noteholders and the requisite holders of any Additional First Lien
Obligations), irrespective of whether an ABL Default has occurred and is
continuing, the ABL Agent, on behalf of any of the ABL Claimholders, releases
any of its Liens on any part of the ABL Priority Collateral, then the Liens, if
any, of the Notes Agent, for the benefit of the Note Claimholders, and of each
Additional First Lien Agent, for the benefit of the related Series of Additional
First Lien Claimholders, on the ABL Priority Collateral sold or disposed of in
connection therewith, shall be automatically, unconditionally and simultaneously
released; provided that, to the extent the Proceeds of such ABL Priority
Collateral are not applied to reduce ABL Obligations, each First Lien Agent
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Notes Agent, on behalf of the Note Claimholders, and each
Additional First Lien Agent, on behalf of the related Series of Additional First
Lien Claimholders, promptly shall execute and deliver to the ABL Agent or such
Grantor such termination statements, releases and other documents as the ABL
Agent or such Grantor may request in writing to effectively confirm such
release.

 

31



--------------------------------------------------------------------------------

(ii) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Sections 3.02(b) or Section 6.08(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Notes Priority
Collateral, so long as such sale, transfer or other disposition is then not
prohibited by the First Lien Documents (or consented to by the requisite
Noteholders and the requisite holders of any Additional First Lien Obligations)
or by the ABL Documents (or consented to by the requisite ABL Lenders),
irrespective of whether a First Lien Default has occurred and is continuing, the
First Lien Agent, on behalf of the related Series of First Lien Claimholders it
represents, releases any of its Liens on any part of the Notes Priority
Collateral, then the Liens, if any, of the ABL Agent, for the benefit of the ABL
Claimholders, on the Notes Priority Collateral sold or disposed of in connection
therewith, shall be automatically, unconditionally and simultaneously released;
provided that the provisions of Section 3.03, 3.04 and 3.05 shall continue, to
the extent such Sections are applicable at the time of such sale, transfer or
other disposition; provided, further that, to the extent the Proceeds of such
Notes Priority Collateral are not applied to reduce First Lien Obligations, the
ABL Agent shall retain a Lien on such Proceeds in accordance with the terms of
this Agreement. The ABL Agent, on behalf of the ABL Claimholders, promptly shall
execute and deliver to each applicable First Lien Agent or such Grantor such
termination statements, releases and other documents as such First Lien Agent or
such Grantor may reasonably request to effectively confirm such release.

(b) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, the ABL Agent, on behalf of the ABL Claimholders, and
each First Lien Agent, on behalf of their respective First Lien Claimholders, as
applicable, hereby irrevocably constitutes and appoints the other Agent and any
officer or agent of the other Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the other Agent or such holder or in the Agent’s own
name, from time to time in such Agent’s discretion exercised in good faith, for
the purpose of carrying out the terms of this Section 5.01, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.01, including any
endorsements or other instruments of transfer or release.

(c) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, to the extent that the Agents or the ABL Claimholders
or the First Lien Claimholders (i) have released any Lien on Collateral and such
Lien is later reinstated or (ii) obtain any new Liens from any Grantor, then, in
accordance with Section 2.03, the Grantors shall grant a Lien on any such
Collateral, subject to the Lien priority provisions of this Agreement, to the
other Agents, for the benefit of the ABL Claimholders or First Lien
Claimholders, as applicable.

Section 5.02 Insurance.

(a) Unless and until the Discharge of ABL Obligations and subject to the terms
of, and the rights of the Grantors under, the ABL Loan Documents, the ABL Agent,
on

 

32



--------------------------------------------------------------------------------

behalf of the ABL Claimholders, shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the ABL Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such ABL Priority Collateral. Until the Discharge of ABL Obligations
has occurred, (i) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL Priority Collateral and to the extent required by the ABL Loan Documents
shall be paid to the ABL Agent for the benefit of the ABL Claimholders pursuant
to the terms of the ABL Loan Documents (including, without limitation, for
purposes of cash collateralization of letters of credit) and thereafter, if the
Discharge of ABL Obligations has occurred, and subject to the rights of the
Grantors under the First Lien Security Documents, to the Applicable First Lien
Agent for the benefit of the First Lien Claimholders to the extent required
under the First Lien Security Documents and then, to the extent the Discharge of
First Lien Obligations shall have occurred, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if any First Lien Agent or
any First Lien Claimholder shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment with respect to ABL Priority
Collateral in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such Proceeds over to the ABL Agent in accordance with
the terms of Section 4.02.

(b) Unless and until the Discharge of First Lien Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the First Lien
Documents, (i) the Applicable First Lien Agent, on behalf of the First Lien
Claimholders, shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Notes Priority Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Notes Priority
Collateral; (ii) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Notes Priority Collateral and to the extent required by the First Lien Documents
shall be paid to the Applicable First Lien Agent for the benefit of the First
Lien Claimholders pursuant to the terms of the First Lien Documents and
thereafter, if the Discharge of First Lien Obligations has occurred, and subject
to the rights of the Grantors under the ABL Loan Documents, to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under the ABL
Security Documents and then, to the extent there shall have occurred a Discharge
of ABL Obligations, to the owner of the subject property, such other Person as
may be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) if the ABL Agent or any ABL Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
with respect to Notes Priority Collateral in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
Applicable First Lien Agent in accordance with the terms of Section 4.02.

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to any policies
which insure Collateral hereunder.

 

33



--------------------------------------------------------------------------------

Section 5.03 Amendments to ABL Loan Documents and Note Documents; Refinancing.

(a) Subject to Sections 5.03(c) and 5.03(d), the ABL Loan Documents and First
Lien Documents may be amended, supplemented or otherwise modified in accordance
with their terms, all without affecting the Lien subordination or other
provisions of this Agreement. The ABL Obligations may be Refinanced without
notice to, or the consent of, the First Lien Agents or the First Lien
Claimholders and without affecting the Lien subordination or other provisions of
this Agreement, and the First Lien Obligations may be Refinanced without notice
to, or consent of, the ABL Agent or the ABL Claimholders and without affecting
the Lien subordination and other provisions of this Agreement so long as such
Refinancing is on terms and conditions that would not violate the First Lien
Documents or the ABL Loan Documents, each as in effect on the date hereof (or,
if less restrictive to the Company, as in effect on the date of such amendment
or Refinancing); provided, however, that, in each case, the lenders or holders
of such Refinancing debt bind themselves in a writing addressed to the First
Lien Agents and the First Lien Claimholders or the ABL Agent and the ABL
Claimholders, as applicable, to the terms of this Agreement; provided further,
however, that, if such Refinancing debt is secured by a Lien on any Collateral
the holders of such Refinancing debt shall be deemed bound by the terms hereof
regardless of whether or not such writing is provided. For the avoidance of
doubt, the sale or other transfer of Indebtedness is not restricted by this
Agreement but the provisions of this Agreement shall be binding on all holders
of ABL Obligations and First Lien Obligations.

(b) Subject to Sections 5.03(c) and 5.03(d), the ABL Agent and each First Lien
Agent shall each use good faith efforts to notify the other party of any written
amendment or modification to the ABL Documents and First Lien Documents, but the
failure to do so shall not create a cause of action against the party failing to
give such notice or create any claim or right on behalf of any third party.

(c) Without the consent of each First Lien Agent, the ABL Claimholders will not
be entitled to agree (and will not agree) to any amendment to or modification of
the ABL Loan Documents, whether in a Refinancing or otherwise, that is not
permitted by the Indenture, the Initial Additional First Lien Agreement and each
Additional First Lien Agreement, in each case, as in effect on the date hereof
(or, if less restrictive to the ABL Claimholders, on the date of such amendment
or modification).

(d) Without the consent of the ABL Agent, each First Lien Agent and the First
Lien Claimholders will not be entitled to agree (and will not agree) to any
amendment to or modification of the First Lien Documents, whether in a
Refinancing or otherwise, that is not permitted by the ABL Credit Agreement as
in effect on the date hereof (or, if less restrictive to the First Lien
Claimholders, on the date of such amendment or modification).

(e) So long as the Discharge of ABL Obligations has not occurred, each First
Lien Agent agrees that each applicable First Lien Security Document that grants
a Lien on any material Collateral shall include the following language (or
similar language acceptable to the ABL Agent; provided, that the following
language shall be revised to specify similar relevant details as set forth below
for the Additional First Lien Security Documents related to Additional First
Lien Obligations and the ABL Agent shall be deemed to have accepted such
language so

 

34



--------------------------------------------------------------------------------

revised): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to The Bank of New York Mellon Trust Company, N.A.,
as Collateral Agent, pursuant to this Agreement and the exercise of any right or
remedy by The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of September 20, 2016 (as amended, restated or otherwise modified from time to
time, the “Intercreditor Agreement”), among Credit Suisse AG as the ABL Agent,
The Bank of New York Mellon Trust Company, N.A, as Trustee and as Notes Agent,
each Additional First Lien Agent (as defined in the Intercreditor Agreement)
from time to time party thereto and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

(f) So long as the Discharge of First Lien Obligations has not occurred, the ABL
Agent agrees that each applicable ABL Security Document executed on or after the
date hereof that grants a Lien on any material Collateral shall include the
following language (or similar language acceptable to the First Lien Agents):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch as Collateral
Agent, pursuant to this Agreement and the exercise of any right or remedy by
Credit Suisse AG, Cayman Islands Branch as Collateral Agent hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of September
20, 2016 (as amended, restated or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Collateral Agent, as ABL Agent, The Bank
of New York Mellon Trust Company, N.A., as Trustee and as Notes Agent, each
Additional First Lien Agent (as defined in the Intercreditor Agreement) from
time to time party thereto and the Grantors (as defined in the Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control.”

Section 5.04 Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include, without limitation, Deposit
Accounts, Securities Accounts and Capital Stock, being the “Pledged Collateral”)
as (i) in the case of the ABL Agent, the collateral agent for the ABL
Claimholders under the ABL Loan Documents or, in the case of the First Lien
Agents, the collateral agent for the First Lien Claimholders under the First
Lien Documents and (ii) gratuitous bailee for the benefit of the other Agents
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the ABL Loan Documents
and the First Lien Documents, respectively, subject to the terms and conditions
of this Section 5.04. The First Lien Agents and the First Lien Claimholders
hereby appoint the ABL Agent as their agent for the purposes of perfecting their
security interest in all Deposit Accounts and Securities Accounts of the Company
and the Company Subsidiaries. The ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of the First Lien
Agents and the other First Lien Claimholders under each Account Agreement and
that

 

35



--------------------------------------------------------------------------------

any Proceeds received by the ABL Agent under any Account Agreement shall be
applied in accordance with Article IV. In furtherance of the foregoing, each
Grantor hereby grants (x) a security interest in the Pledged Collateral to the
First Lien Agents for the benefit of the ABL Claimholders and (y) a security
interest in the Pledged Collateral to the ABL Agent for the benefit of the First
Lien Claimholders.

(b) No Agent shall have any obligation whatsoever to any other Agent, to any
other ABL Claimholder, or to any other First Lien Claimholder to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
5.04. The duties or responsibilities of the respective Agents under this Section
5.04 shall be limited solely to holding the Pledged Collateral as bailee in
accordance with this Section 5.04 and delivering the Pledged Collateral or
Proceeds thereof upon a Discharge of ABL Obligations or Discharge of First Lien
Obligations, as applicable, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.04 shall have by reason of
the ABL Loan Documents, the First Lien Documents, this Agreement or any other
document a fiduciary relationship in respect of the other Agent, any other ABL
Claimholder or any other First Lien Claimholder.

(d) Upon the Discharge of ABL Obligations or the Discharge of First Lien
Obligations, as applicable, the Agent under the ABL Credit Agreement, Note
Agreement or Additional First Lien Agreement, as applicable, that has been
discharged shall deliver the remaining Pledged Collateral (if any) together with
any necessary endorsements, first, to the other Agent (which shall be the
Applicable First Lien Agent in the case of the First Lien Agents) to the extent
the other Obligations remain outstanding, and second, to the applicable Grantor
to the extent the Discharge of ABL Obligations and the Discharge of First Lien
Obligations have occurred (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral) or as otherwise required by
law. Each Agent further agrees to take all other action reasonably requested by
any other Agent in connection with any Agent obtaining a first-priority interest
in the Collateral or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything to the contrary contained in this Agreement, any
obligation of the Agent, which has been discharged, to make any delivery to the
other Agent under this Section 5.04(d) is subject to (i) the order of any court
of competent jurisdiction, or (ii) any automatic stay imposed in connection with
any Insolvency or Liquidation Proceeding.

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 6.01 Finance and Sale Issues.

(a) The Notes Agent, on behalf of the Note Claimholders, and the Additional
First Lien Agent, on behalf of the Additional First Lien Claimholders, hereby
agrees that, until the Discharge of ABL Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting ABL

 

36



--------------------------------------------------------------------------------

Priority Collateral or to permit any Grantor to obtain financing, whether from
the ABL Claimholders or any other Person under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (“ABL DIP Financing”) secured by a Lien on
ABL Priority Collateral, then any First Lien Claimholder will not be entitled to
raise (and will not raise or support any Person in raising), but instead shall
be deemed to have hereby irrevocably and absolutely waived, any objection to,
and shall not otherwise in any manner be entitled to oppose or will oppose or
support any Person in opposing, such Cash Collateral use or ABL DIP Financing
(including, except as expressly provided below, that the First Lien Claimholders
are entitled to adequate protection of their interest in the Collateral as a
condition thereto) so long as such Cash Collateral use or ABL DIP Financing
meets the following requirements: (i) the First Lien Agents and the other First
Lien Claimholders retain a Lien on the Collateral and, with respect to the Notes
Priority Collateral, with the same priority as existed prior to the commencement
of the Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL
Agent is granted adequate protection in the form of a Lien, each First Lien
Agent is permitted to seek a Lien (without objection from the ABL Agent or any
ABL Claimholder) on Collateral arising after the commencement of the Insolvency
or Liquidation Proceeding (so long as, with respect to ABL Priority Collateral,
such Lien is junior to the Liens securing such ABL DIP Financing and any other
Liens in favor of the ABL Agent), (iii) the terms of the Cash Collateral use or
the ABL DIP Financing require that any Lien on the Notes Priority Collateral to
secure such ABL DIP Financing is subordinate to the Lien of each First Lien
Agent securing the First Lien Obligations with respect thereto and (iv) the
terms of such ABL DIP Financing or use of Cash Collateral do not require any
Grantor to seek approval for any Plan of Reorganization that is inconsistent
with this Agreement. Each First Lien Agent shall be required to subordinate and
will subordinate its Liens in the ABL Priority Collateral to the Liens securing
such ABL DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and to all adequate assurance Liens granted to the ABL
Agent on behalf of the ABL Claimholders and, consistent with the preceding
provisions of this Section 6.01, will not request adequate protection or any
other relief in connection therewith (except as expressly provided in clause
(ii) above); provided, however, if the Liens securing the ABL DIP Financing rank
junior to the Liens securing the ABL Obligations, each First Lien Agent shall be
required to subordinate its Liens in the ABL Priority Collateral to the Liens
securing such ABL DIP Financing.

(b) The ABL Agent, on behalf of the ABL Claimholders, hereby agrees that, until
the Discharge of First Lien Obligations has occurred, if any Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the First Lien Agents
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting First Lien Priority
Collateral or to permit any Grantor to obtain financing, whether from the First
Lien Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar Bankruptcy Law (“First Lien DIP Financing”) secured by a Lien on
First Lien Priority Collateral, then any ABL Claimholder will not be entitled to
raise (and will not raise or support any Person in raising), but instead shall
be deemed to have hereby irrevocably and absolutely waived, any objection to,
and shall not otherwise in any manner be entitled to oppose or will oppose or
support any Person in opposing, such Cash Collateral use or First DIP

 

37



--------------------------------------------------------------------------------

Financing (including, except as expressly provided below, that the First Lien
Claimholders are entitled to adequate protection of their interest in the
Collateral as a condition thereto) so long as such Cash Collateral use or First
Lien DIP Financing meets the following requirements: (i) the ABL Agent and the
other ABL Claimholders retain a Lien on the Collateral and, with respect to the
ABL Priority Collateral, with the same priority as existed prior to the
commencement of the Insolvency or Liquidation Proceeding, (ii) to the extent
that the First Lien Agents are granted adequate protection in the form of a
Lien, the ABL Agent is permitted to seek a Lien (without objection from the
First Lien Agents or any First Lien Claimholder) on Collateral arising after the
commencement of the Insolvency or Liquidation Proceeding (so long as, with
respect to First Lien Priority Collateral, such Lien is junior to the Liens
securing such First Lien DIP Financing and any other Liens in favor of the First
Lien Agents), (iii) the terms of the Cash Collateral use or the First Lien DIP
Financing require that any Lien on the ABL Priority Collateral to secure such
First Lien DIP Financing is subordinate to the Lien of the ABL Agent securing
the ABL Obligations with respect thereto and (iv) the terms of such First Lien
DIP Financing or use of Cash Collateral do not require any Grantor to seek
approval for any Plan of Reorganization that is inconsistent with this
Agreement. The ABL Agent shall be required to subordinate and will subordinate
its Liens in the First Lien Priority Collateral to the Liens securing such First
Lien DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and to all adequate assurance Liens granted to the First
Lien Agents on behalf of the First Lien Claimholders and, consistent with the
preceding provisions of this Section 6.01, will not request adequate protection
or any other relief in connection therewith (except as expressly provided in
clause (ii) above); provided, however, if the Liens securing the First Lien DIP
Financing rank junior to the Liens securing the First Lien Obligations, the ABL
Agent shall be required to subordinate its Liens in the First Lien Priority
Collateral to the Liens securing such First Lien DIP Financing.

(c) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of itself and the Additional First Lien
Claimholders, agrees that no such Person shall provide to such Grantor any First
Lien DIP Financing to the extent that such First Lien Agent or any such First
Lien Claimholder would, in connection with such financing, be granted a Lien on
the ABL Priority Collateral senior to or pari passu with the Liens of the ABL
Agent.

(d) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that no
such Persons shall provide to such Grantor any ABL DIP Financing to the extent
that the ABL Agent or any ABL Claimholder would, in connection with such
financing, be granted a Lien on the Notes Priority Collateral senior to or pari
passu with the Liens of the First Lien Agents.

Section 6.02 Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations, the Notes Agent, on behalf of the
other Note Claimholders, and the Additional First Lien Agent, on behalf of the
Additional First Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in

 

38



--------------------------------------------------------------------------------

respect of the ABL Priority Collateral, without the prior written consent of the
ABL Agent (given or not given in its sole and absolute discretion), unless (i)
the ABL Agent already has filed a motion (which remains pending) for such relief
with respect to its interest in such ABL Priority Collateral and (ii) a
corresponding motion, in the reasonable judgment of each First Lien Agent, must
be filed for the purpose of preserving such First Lien Agent’s ability to
receive residual distributions pursuant to Section 4.01, although the First Lien
Claimholders shall otherwise remain subject to the restrictions in Section 3.01
following the granting of any such relief from the automatic stay.

(b) Until the Discharge of First Lien Obligations has occurred, the ABL Agent,
on behalf of the other ABL Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Notes
Priority Collateral (other than to the extent such relief is required to
exercise its rights under Sections 3.03 and 3.04), without the prior written
consent of each First Lien Agent (given or not given in its sole and absolute
discretion), unless (i) each First Lien Agent already has filed a motion (which
remains pending) for such relief with respect to its interest in the Notes
Priority Collateral and (ii) a corresponding motion, in the reasonable judgment
of the ABL Agent, must be filed for the purpose of preserving the ABL Agent’s
ability to receive residual distributions pursuant to Section 4.01, although the
ABL Agent shall otherwise remain subject to the restrictions in Section 3.02
following the granting of any such relief from the automatic stay.

Section 6.03 Adequate Protection.

(a) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of the Additional First Lien
Claimholders, agrees that none of them shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(i) subject to the provisions of Section 6.01, any request by the ABL Agent or
the other ABL Claimholders for relief from the automatic stay with respect to
the ABL Priority Collateral; or

(ii) any request by the ABL Agent or the other ABL Claimholders for adequate
protection with respect to the ABL Priority Collateral (except to the extent any
such adequate protection is a payment from Notes Priority Collateral); or

(iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.

(b) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that
none of them shall be entitled to contest and none of them shall contest (or
support any other Person contesting) (but instead shall be deemed to have hereby
irrevocably, absolutely, and unconditionally waived any right):

(i) any request by the First Lien Agents or the other First Lien Claimholders
for relief from the automatic stay with respect to the Notes Priority
Collateral; or

 

39



--------------------------------------------------------------------------------

(ii) subject to the provisions of Section 6.01, any request by the First Lien
Agents or the First Lien Claimholders for adequate protection with respect to
the Notes Priority Collateral (except to the extent any such adequate protection
is a payment from ABL Priority Collateral); or any objection by the First Lien
Agents or the First Lien Claimholders to any motion, relief, action or
proceeding based on the First Lien Agents or the First Lien Claimholders
claiming a lack of adequate protection with respect to the Notes Priority
Collateral.

(c) Consistent with the foregoing provisions in this Section 6.03, and except as
provided in Sections 6.01 and 6.07, in any Insolvency or Liquidation Proceeding:

(i) no First Lien Claimholder shall be entitled (and each First Lien Claimholder
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived any right):

(1) to seek or otherwise be granted any type of adequate protection with respect
to its interests in the ABL Priority Collateral (except as expressly set forth
in Section 6.01 or as may otherwise be consented to in writing by the ABL Agent
in its sole and absolute discretion); provided, however, subject to Section
6.01, First Lien Claimholders may seek and obtain adequate protection in the
form of an additional or replacement Lien on Collateral so long as (i) the ABL
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on ABL Priority Collateral (and
on any Collateral granted as adequate protection for the ABL Claimholders in
respect of their interest in such ABL Priority Collateral) is subordinated to
the Liens of the ABL Agent in such Collateral on the same basis as the other
Liens of the Notes Agent on ABL Priority Collateral; or

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of ABL Priority
Collateral (except as may be consented to in writing by the ABL Agent in its
sole and absolute discretion); and

(ii) no ABL Claimholder shall be entitled (and each ABL Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection in respect
of Notes Priority Collateral except as may be consented to in writing by the
First Lien Agents in their sole and absolute discretion; provided, however, ABL
Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on Collateral so long as (i) the First Lien
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on Notes Priority Collateral
(and on any Collateral granted as adequate protection for the First Lien
Claimholders in respect of their interest in such Notes Priority Collateral) is
subordinated to the Liens of the First Lien Agents in such Collateral on the
same basis as the other Liens of the ABL Agent on Notes Priority Collateral; or

 

40



--------------------------------------------------------------------------------

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Notes Priority
Collateral (except as may be consented to in writing by the First Lien Agents in
their sole and absolute discretion).

(d) With respect to (i) the ABL Priority Collateral, nothing herein shall limit
the rights of the First Lien Agents or the First Lien Claimholders from seeking
adequate protection with respect to their rights in the Notes Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise,
other than from Proceeds of ABL Priority Collateral) so long as such request is
not otherwise inconsistent with this Agreement and (ii) the Notes Priority
Collateral, nothing herein shall limit the rights of the ABL Agent or the ABL
Claimholders from seeking adequate protection with respect to their rights in
the ABL Priority Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise, other than from Proceeds of Notes Priority Collateral) so
long as such request is not otherwise inconsistent with this Agreement.

Section 6.04 Avoidance Issues. If any ABL Claimholder or First Lien Claimholder
is required in any Insolvency or Liquidation Proceeding or otherwise to turn
over or otherwise pay to the estate of the applicable Grantor any amount paid in
respect of ABL Obligations or the First Lien Obligations, as applicable (a
“Recovery”), then such ABL Claimholders or First Lien Claimholders shall be
entitled to a reinstatement of ABL Obligations or the First Lien Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

Section 6.05 Reorganization Securities. Subject to the ability of the ABL
Claimholders and the First Lien Claimholders, as applicable, to support or
oppose confirmation or approval of any Conforming Plan of Reorganization or to
oppose confirmation or approval of any Non-Conforming Plan of Reorganization, as
provided herein, if, in any Insolvency or Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a Plan of Reorganization, both on
account of ABL Obligations and on account of First Lien Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the First Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of Proceeds thereof.

 

41



--------------------------------------------------------------------------------

Section 6.06 Post-Petition Interest.

(a) Neither the First Lien Agents nor any First Lien Claimholder shall oppose or
seek to challenge:

(i) any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the ABL Priority Collateral securing any ABL Claimholder’s claim, without
regard to the existence of the Lien of the First Lien Agents on behalf of the
First Lien Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(a)(i);
or

(iii) the payment of such interest and fees allowed in accordance with Section
6.06(a)(i) solely from Proceeds of ABL Priority Collateral;

provided that nothing contained in this Section 6.06(a) prohibits the Notes
Agent, on behalf of the Note Claimholders, and the Additional First Lien Agent,
on behalf of the Additional First Lien Claimholders, from seeking adequate
protection (to the extent it has not already done so under other provisions of
this Agreement) with respect to their rights in the Notes Priority Collateral in
any Insolvency or Liquidation Proceeding if such Notes Priority Collateral is
the source of payment of post-petition expenses payable to the ABL Agent or any
ABL Claimholder.

(b) Neither the ABL Agent nor any other ABL Claimholder shall oppose or seek to
challenge:

(i) any claim by the First Lien Agents or any First Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of First Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien on the Notes Priority Collateral securing any First Lien
Claimholder’s claim, without regard to the existence of the Lien of the ABL
Agent on behalf of the ABL Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(b)(i);
or

(iii) the payment of such interest and fees allowed in accordance with Section
6.06(b)(i) solely from Proceeds of Notes Priority Collateral;

provided that nothing contained in this Section 6.06(b) prohibits the ABL Agent
on behalf of the ABL Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding if such ABL Priority Collateral is the source of payment
of post-petition expenses payable to the First Lien Agents or any First Lien
Claimholder.

Section 6.07 Separate Grants of Security and Separate Classification. Each First
Lien Agent, on behalf of their respective First Lien Claimholders, and the ABL
Agent on behalf of the ABL Claimholders, acknowledge and intend that: the grants
of Liens pursuant to the ABL

 

42



--------------------------------------------------------------------------------

Security Documents and the First Lien Security Documents constitute two or more
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the First Lien Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Claimholders and the First Lien Claimholders in respect of the
Collateral constitute claims in the same class (rather than separate classes of
senior and junior secured claims), then the ABL Claimholders and the First Lien
Claimholders hereby acknowledge and agree that all distributions shall be made
as if there were separate classes of ABL Obligations and First Lien Obligations
against the Grantors (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Notes Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is non-priority in accordance with Section 2.01
and Section 2.02), the ABL Claimholders or the First Lien Claimholders,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees or expenses that is
available from each pool of priority Collateral for each of the ABL Claimholders
and the First Lien Claimholders, respectively, before any distribution is made
from the applicable pool of priority Collateral in respect of the claims held by
the other Secured Parties for whom such Collateral is non-priority, with such
other Secured Parties hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them from the applicable pool of priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

Section 6.08 Asset Dispositions in an Insolvency or Liquidation Proceeding.

(a) Without limiting the ABL Agent’s and the ABL Claimholders’ rights under
Section 3.01(b), neither the First Lien Agents nor any other First Lien
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any ABL Priority Collateral that is supported
by the ABL Claimholders, and the First Lien Agents and each other First Lien
Claimholder will be deemed to have irrevocably, absolutely, and unconditionally
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any ABL Priority Collateral supported by the ABL Claimholders and to have
released their Liens on such assets; provided that to the extent the Proceeds of
such Collateral are not applied to reduce ABL Obligations, the First Lien Agents
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement.

(b) Without limiting the First Lien Agents’ and the First Lien Claimholders’
rights under Section 3.02(b), neither the ABL Agent nor any other ABL
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Notes Priority Collateral that is
supported by the First Lien Claimholders and made subject to Section 3.03(d),
and the ABL Agent and each other ABL Claimholder will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Notes Priority Collateral supported by the First Lien Claimholders and to
have released their Liens on such assets; provided that to the extent the
Proceeds of such Collateral are not applied to reduce

 

43



--------------------------------------------------------------------------------

First Lien Obligations, the ABL Agent shall retain a Lien on such Proceeds in
accordance with the terms of this Agreement; provided further that the ABL
Agent’s and the ABL Claimholders’ rights under Sections 3.03 and 3.04 shall
survive any such sale or disposition.

ARTICLE VII

RELIANCE; WAIVERS; ETC.

Section 7.01 Reliance. Other than any reliance on the terms of this Agreement,
the ABL Agent, on behalf of the ABL Claimholders, acknowledges that it and the
other ABL Claimholders have, independently and without reliance on the First
Lien Agents or any First Lien Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into ABL Loan Documents and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the ABL Loan Documents or this Agreement. The Notes
Agent, on behalf of the Note Claimholders, and each Additional First Lien Agent,
on behalf of the related Series of Additional First Lien Claimholders,
acknowledges that it and the other First Lien Claimholders have, independently
and without reliance on the ABL Agent or any other ABL Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the other First Lien Documents and
be bound by the terms of this Agreement, and they will continue to make their
own credit decision in taking or not taking any action under the First Lien
Documents or this Agreement.

Section 7.02 No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the First Lien Agents and the
First Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the other First Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the First Lien
Agents and the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Each First Lien Agent, on behalf of their respective First Lien
Claimholders, acknowledges and agrees that the ABL Agent and the other ABL
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other ABL Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the ABL Agent and the other ABL
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under their respective ABL Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The First Lien Agents and the First Lien Claimholders shall have no duty to the
ABL Agent or any of the ABL Claimholders, and the ABL Agent and the other ABL
Claimholders shall have no duty to the First Lien Agents or any of the other
First Lien Claimholders, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the ABL Loan Documents and the
First Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.

 

44



--------------------------------------------------------------------------------

Section 7.03 No Waiver of Lien Priorities.

(a) No right of the Agents, the other ABL Claimholders or the other First Lien
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or First Lien Document shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of any Grantor or by any act or failure to
act by such Agents, ABL Claimholders or First Lien Claimholders or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the ABL Loan Documents or any of the First Lien Documents,
regardless of any knowledge thereof which the Agents or the ABL Claimholders or
First Lien Claimholders, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the ABL Loan Documents and First
Lien Documents and subject to the provisions of Sections 5.03(a), 5.03 (c), and,
as applicable, 5.03(d)), the Agents, the other ABL Claimholders and the other
First Lien Claimholders may, at any time and from time to time in accordance
with the ABL Loan Documents and First Lien Documents and/or applicable law,
without the consent of, or notice to, the other Agent or the ABL Claimholder or
the First Lien Claimholders (as applicable), without incurring any liabilities
to such Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the ABL Loan Documents or the
First Lien Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of any Grantor
or any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

 

45



--------------------------------------------------------------------------------

Section 7.04 Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the First Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
First Lien Documents;

(b) except, in each case, as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations or First Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any First Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or First Lien Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Agent, the ABL
Obligations, any ABL Claimholder, the First Lien Agents, the First Lien
Obligations or any First Lien Claimholder in respect of this Agreement.

ARTICLE VIII

MISCELLANEOUS.

Section 8.01 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Loan Document or any First Lien
Document, the provisions of this Agreement shall govern and control.

Section 8.02 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and First
Lien Claimholders may continue, at any time and without notice to the other
Agent, to extend credit and other financial accommodations and lend monies to or
for the benefit of any Grantor in reliance hereon. Each of the Agents, on behalf
the ABL Claimholders or the related Series of First Lien Claimholders, as
applicable, hereby irrevocably, absolutely, and unconditionally waives any right
any Claimholder may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Consistent with, but not in limitation of, the preceding sentence,
each of the Agents, on behalf of the ABL Claimholders and the related Series of
First

 

46



--------------------------------------------------------------------------------

Lien Claimholders, as applicable, irrevocably acknowledges that this Agreement
constitutes a “subordination agreement” within the meaning of both New York law
and Section 510(a) of the Bankruptcy Code. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
applicable) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, subject to the rights of the
ABL Claimholders under Section 6.04; and

(b) with respect to the First Lien Agents, the First Lien Claimholders and the
First Lien Obligations, on the date of the Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.04.

Section 8.03 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement by the First Lien Agents or the ABL Agent shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, no
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights are directly affected.

(b) So long as permitted by the ABL Loan Documents and the First Lien Documents
then in effect, the Company may from time to time designate Indebtedness and
other obligations as Additional First Lien Obligations hereunder by delivering
to the ABL Agent and each First Lien Agent (i) a certificate signed by a
Responsible Officer of the Company (A) identifying the Indebtedness and other
obligations so designated and the aggregate principal amount or face amount
thereof, (B) stating that such Indebtedness and other obligations are designated
as Additional First Lien Obligations for purposes hereof, (C) representing that
such designation of such Indebtedness and other obligations as Additional First
Lien Obligations complies with the terms of the ABL Loan Documents and the First
Lien Documents then outstanding and (D) specifying the name and address of the
Additional First Lien Agent for such Indebtedness and other obligations and (ii)
a fully executed Joinder (substantially in the form attached as Annex A). Each
Agent agrees that upon the satisfaction of all conditions set forth in the
preceding sentence, the Additional First Lien Agent identified in such Joinder
shall act hereunder for the benefit of all Additional First Lien Claimholders
under such Joinder, and each Agent agrees to the appointment, and acceptance of
the appointment, of the Applicable First Lien Agent as agent for the holders of
such Additional First Lien Obligations as set forth in each Joinder and agrees,
on behalf of itself and each Claimholder it represents, to be bound by this
Agreement.

 

47



--------------------------------------------------------------------------------

Section 8.04 Information Concerning Financial Condition of the Company and Their
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
First Lien Agents and the First Lien Claimholders, on the other hand, shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Company and the Company Subsidiaries and all endorsers and/or guarantors and
other Grantors of the ABL Obligations or the First Lien Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the First Lien Obligations. Neither the ABL Claimholders, on the one hand,
nor the First Lien Claimholders, on the other hand, shall have any duty to
advise the other of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that either the ABL Agent or
any of the other ABL Claimholders, on the one hand, or the First Lien Agents or
any of the other First Lien Claimholders, on the other hand, undertakes at any
time or from time to time to provide any such information to any of the others,
it or they shall be under no obligation, (i) to make, and shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation, or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 8.05 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the First Lien Claimholders actually pays over to
the ABL Agent or the ABL Claimholders under the terms of this Agreement, the
First Lien Claimholders shall be subrogated to the rights of the ABL
Claimholders; provided, however, that each First Lien Agent, on behalf of their
respective First Lien Claimholders, hereby agrees not to assert or enforce all
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of ABL Obligations has occurred. The Grantors acknowledge
and agree that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by the
First Lien Claimholders that are paid over to the ABL Claimholders pursuant to
this Agreement shall not reduce any of the First Lien Obligations.
Notwithstanding the foregoing provisions of this Section 8.05(a), none of the
First Lien Claimholders shall have any claim against any of the ABL Claimholders
for any impairment of any subrogation rights herein granted to the First Lien
Claimholders.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders actually pays over to the First
Lien Claimholders under the terms of this Agreement, the ABL Claimholders shall
be subrogated to the rights of the First Lien Claimholders; provided, however,
that the ABL Agent, on behalf of the ABL Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of First Lien Obligations has
occurred. The Grantors acknowledge and agree that, to the extent permitted by
applicable

 

48



--------------------------------------------------------------------------------

law, the value of any payments or distributions in cash, property or other
assets received by the ABL Claimholders that are paid over to the First Lien
Claimholders pursuant to this Agreement shall not reduce any of the ABL
Obligations. Notwithstanding the foregoing provisions of this Section 8.05(b),
none of the ABL Claimholders shall have any claim against any of the First Lien
Claimholders for any impairment of any subrogation rights herein granted to the
ABL Claimholders.

Section 8.06 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF THE FIRST
LIEN CLAIMHOLDERS (IN THE CASE OF THE FIRST LIEN AGENTS) AND THE ABL
CLAIMHOLDERS (IN THE CASE OF THE ABL AGENT), IRREVOCABLY:

(i) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL PROCEEDINGS BETWEEN THE FIRST LIEN
AGENTS AND THE ABL AGENT THAT DOES NOT SEEK ANY RELIEF AGAINST OR FROM THE
COMPANY, HOLDINGS OR ANY OF THE COMPANY SUBSIDIARIES, THE COMPANY, HOLDINGS AND
THE COMPANY SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF SECTIONS 8.14
AND 8.17, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT) OR THE FIRST
LIEN CLAIMHOLDERS (OTHER THAN THE FIRST LIEN AGENTS) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.02.

(ii) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(iii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iv) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.07);

 

49



--------------------------------------------------------------------------------

(v) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iv) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND

(vi) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE FIRST LIEN DOCUMENTS.

(b) EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE ABL LOAN DOCUMENTS AND THE FIRST LIEN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.06.

Section 8.07 Notices. All notices permitted or required under this Agreement
need be sent only to the First Lien Agents and the ABL Agent, as applicable, in
order to be effective and otherwise binding on any applicable Claimholder. If
any notice is sent for whatever reason to the other First Lien Claimholders or
the ABL Claimholders, such notice shall also be sent to the applicable Agent.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, e-mailed or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by overnight courier service and signed for against
receipt thereof, upon receipt of telefacsimile or e-mail during normal business
hours, or three Business Days after depositing it in the United States certified
mails (return receipt requested) with postage prepaid and properly addressed.
For the purposes hereof, the addresses of the parties hereto shall be as set
forth below each party’s name on the signature pages hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

Section 8.08 Further Assurances. The ABL Agent, on behalf of the ABL
Claimholders, and each First Lien Agent, on behalf of their respective First
Lien Claimholders, and the Grantors, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Agent or the First
Lien Agents may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

Section 8.09 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

50



--------------------------------------------------------------------------------

Section 8.10 Specific Performance. Each of the ABL Agent and the First Lien
Agents may demand specific performance of this Agreement. The ABL Agent, on
behalf of itself and the ABL Claimholders, and each First Lien Agent, on behalf
of itself and its respective First Lien Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the ABL Agent or the other ABL Claimholders or the First Lien
Agents or the other First Lien Claimholders, as applicable. Without limiting the
generality of the foregoing or of the other provisions of this Agreement, in
seeking specific performance in any Insolvency or Liquidation Proceeding, an
Agent may seek such relief as if it were the “holder” of the claims of the other
Agent’s Claimholders under Section 1126(a) of the Bankruptcy Code or otherwise
had been granted an irrevocable power of attorney by the other Agent’s
Claimholders.

Section 8.11 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

Section 8.13 Authorization. By its signature, each party hereto represents and
warrants to the other parties hereto that the individual signing this Agreement
on its behalf is duly authorized to execute this Agreement. The Notes Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other Note Claimholders to the terms of this Agreement. The ABL Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other ABL Claimholders to the terms of this Agreement. The Initial
Additional First Lien Agent hereby represents that it is authorized to, and by
its signature hereon does, bind the other related Series of Additional First
Lien Claimholders to the terms of this Agreement.

Section 8.14 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders and the other
First Lien Claimholders and their respective successors and assigns. Without
limiting the generality of the foregoing, each of the Indenture, each Additional
First Lien Agreement and the amendments to ABL Security Documents shall
expressly refer to this Agreement and acknowledge that its provisions shall be
binding on the First Lien Agents, and the other First Lien Claimholders (and
their respective successors and assigns) and on the ABL Agent and the other ABL
Claimholders (and their respective successors and assigns), as applicable, and,
in any event, this Agreement shall be binding on the Agents, the other ABL
Claimholders, and the other First Lien Claimholders and their respective
successors and assigns as if its provisions were set forth in their entirety in
the ABL Credit Agreement, the Indenture and each Additional First Lien
Agreement.

 

51



--------------------------------------------------------------------------------

Section 8.15 Provisions Solely to Define Relative Rights. The provisions of this
Agreement (other Section 8.03(b)) are and are intended solely for the purpose of
defining the relative rights of the ABL Claimholders on the one hand and the
First Lien Claimholders on the other hand. No Grantor or any other creditor
thereof shall have any rights hereunder, and no Grantor may rely on the terms
hereof, except that the Company may enforce Section 8.03(b). Nothing in this
Agreement is intended to or shall impair as between the Grantors and the ABL
Agent and the other ABL Claimholders, or as between the Grantors and the First
Lien Agents and the other First Lien Claimholders, the obligations of any
Grantor, which are absolute and unconditional, to pay principal, interest, fees
and other amounts as provided in the other ABL Loan Documents and the other
First Lien Documents, respectively, including as and when the same shall become
due and payable in accordance with their terms.

Section 8.16 Marshalling of Assets. Each First Lien Notes Agent, on behalf of
its Series of First Lien Claimholders, hereby irrevocably, absolutely, and
unconditionally waives any and all rights or powers any First Lien Claimholder
may have at any time under applicable law or otherwise to have the ABL Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the ABL Agent’s Liens. The ABL Agent, on behalf of the ABL
Claimholders, hereby waives irrevocably, absolutely, and unconditionally any and
all rights any ABL Claimholder may have at any time under applicable law or
otherwise to have the Notes Priority Collateral, or any part thereof, marshaled
upon any foreclosure or other enforcement of the First Lien Agents’ Liens.

Section 8.17 Exclusive Means of Exercising Rights under this Agreement. The Note
Claimholders shall be deemed to have irrevocably appointed the Notes Agent, the
ABL Claimholders shall be deemed to have irrevocably appointed the ABL Agent and
each Series of Additional First Lien Claimholders shall be deemed to have
irrevocably appointed the related Additional First Lien Agent, as their
respective and exclusive agents hereunder. Consistent with such appointment, the
First Lien Claimholders and the ABL Claimholders further shall be deemed to have
agreed that only their respective Agent (and not any individual Claimholder or
group of Claimholders) shall have the exclusive right to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement) or the Collateral; provided, that (i) ABL Claimholders holding
Obligations in respect of Hedging Agreements may exercise customary netting
rights with respect thereto, (ii) cash collateral may be held pursuant to the
terms of the ABL Loan Documents (including any relating to Hedging Agreements)
and any such individual ABL Claimholder may act against such Collateral, and
(iii) ABL Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them. Specifically, but without
limiting the generality of the foregoing, each Noteholder, each holder of
Additional First Lien Obligations, group of Noteholders or group of holders of
Additional First Lien Obligations, and each ABL Lender or group of ABL Lenders,
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency or Liquidation Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to interpret or otherwise enforce the provisions of this Agreement)
or otherwise in relation to the Collateral, except solely as provided in the
proviso in the preceding sentence.

 

52



--------------------------------------------------------------------------------

Section 8.18 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, the Notes Agent, the
ABL Agent, the Initial Additional First Lien Agent, the Company, and the Company
Subsidiaries and is the product of those Persons on behalf of themselves and the
First Lien Claimholders (in the case of the Notes Agent and the Initial
Additional First Lien Agent) and the ABL Claimholders (in the case of the ABL
Claimholders). Accordingly, this Agreement’s provisions shall not be construed
against, or in favor of, any party or other Person merely by virtue of that
party or other Person’s involvement, or lack of involvement, in the preparation
of this Agreement and of any of its specific provisions.

Section 8.19 Capacity of Notes Agent. The Bank of New York Mellon Trust Company,
N.A. is entering into this Agreement in its separate capacity as Trustee and
collateral agent under the Indenture and the rights, powers, privileges and
protections afforded to it in such capacity under the Indenture shall also apply
to The Bank of New York Mellon Trust Company, N.A. as the Notes Agent
hereunder. The Note Claimholders have expressly authorized and instructed the
Notes Agent to execute and deliver this Agreement.

Section 8.20 Termination. This Agreement shall terminate and be of no further
force and effect upon the Discharge of the ABL Obligations or upon the Discharge
of the First Lien Obligations, subject to the rights of the ABL Claimholders and
the First Lien Claimholders, as applicable, under Section 6.04.

Section 8.21 Certain Additional First Lien Agents.

(a) Notwithstanding anything to the contrary herein contained, including without
limitation Section 8.03(b), the Initial Additional First Lien Agent shall, by
its signature below, become an “Additional First Lien Agent” hereunder, and the
related Series of Additional First Lien Obligations and Additional First Lien
Claimholders shall be subject to and bound by the terms of this Agreement. The
Initial Additional First Lien Agent, on its behalf and on behalf of the related
Additional First Lien Claimholders, hereby agrees to all the terms and
provisions of the Agreement applicable to them as an “Additional First Lien
Agent” and “Additional First Lien Claimholders”, respectively, hereunder. Each
reference to an “Additional First Lien Agent” in the Agreement shall be deemed
to include the Initial Additional First Lien Agent.

(b) The Initial Additional First Lien Agent represents and warrants to each
other Agent and the Claimholders that (a) it has full power and authority to
enter into this Agreement, in its capacity as agent and (b) this Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally (regardless of whether
enforcement is considered in a proceeding at law or in equity) and subject to
general principles of equity.

(c) All communications and notices under this Agreement to the Initial
Additional First Lien Agent shall be given to it at its address set forth below
its signature, or to such other address as such Person may hereafter specify.

 

53



--------------------------------------------------------------------------------

[Signature pages follow.]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

ABL Agent: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as ABL Agent By:  

LOGO [g437016g77o54.jpg]

 

  Name:   Bryan J. Matthews   Title:   Authorized Signatory Notice Address:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

LOGO [g437016g36e81.jpg]

Jeremy Roberts Stern

Authorized Signatory

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Notes Agent: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its
individual capacity, but solely in its capacity as Trustee and collateral agent
under the Indenture and collateral agent under the Note Documents, as Notes
Agent By:  

LOGO [g437016g20g87.jpg]

 

Name:   Julie Hoffman-Ramos Title:   Vice President Notice Address: The Bank of
New York Mellon Trust Company, N.A.

10161 Centurion Parkway North

Jacksonville, FL 32256

Fax No.: (904) 645-19211

 

 

1  Note to draft: Confirm notice address.

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Additional First Lien Agent: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Additional First Lien Agent By:  

LOGO [g437016g09r89.jpg]

 

Name:   Bryan J. Matthews Title:   Authorized Signatory Address for Notices:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

 

 

LOGO [g437016g60a26.jpg]

  Jeremy Roberts Stern   Authorized Signatory

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

Company:

CLAIRE’S STORES, INC. By:  

LOGO [g437016g18e65.jpg]

 

Name:   Ron Marshall Title:   Chief Executive Officer Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Holdings: CLAIRE’S INC. By:  

LOGO [g437016g86g26.jpg]

 

Name:   Ron Marshall Title:   Chief Executive Officer

Notice Address:

 

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Company Subsidiaries: BMS DISTRIBUTING CORP. By:  

LOGO [g437016g12v51.jpg]

 

Name:   Ron Marshall Title:   Director Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

CBI DISTRIBUTING CORP. By:  

LOGO [g437016g85p81.jpg]

 

Name:   Ron Marshall Title:   Director Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CLAIRE’S BOUTIQUES, INC. By:  

LOGO [g437016g35s24.jpg]

 

Name:   Ron Marshall Title:   Director Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CLAIRE’S CANADA CORP. By:  

LOGO [g437016g53z34.jpg]

 

Name:   Ron Marshall Title:   Director Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

CLAIRE’S PUERTO RICO CORP. By:  

LOGO [g437016g23a00.jpg]

 

Name:   Ron Marshall Title:   Director Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CSI CANADA LLC By:  

LOGO [g437016g03a84.jpg]

 

Name:   Stephen Sernett Title:   Secretary Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Annex A

To: the ABL Agent, the Notes Agent and each Additional First Lien Agent under
the Intercreditor Agreement (in each case, as such terms are defined below)

This JOINDER (this “Joinder”) dated as of [        ], 20[        ] to the
Intercreditor Agreement, dated as of September 20, 2016 (as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among CREDIT SUISSE AG, as ABL Agent for the ABL
Claimholders (as defined below) (in such capacity and together with its
successors in such capacity, the “ABL Agent”), THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Notes Agent for the Note Claimholders (as defined below) (in
such capacity and together with its successors in such capacity, the “Notes
Agent”), each Grantor party thereto and each Additional First Lien Agent from
time to time party thereto, is entered into by the undersigned Additional First
Lien Agent on behalf of the Series of Additional First Lien Obligations referred
to below.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Pursuant to Section [                    ] of the Intercreditor Agreement in
order to create a Series of Additional First Lien Obligations, the undersigned
Additional First Lien Agent (the “New Additional First Lien Agent”) is executing
this Joinder as Additional First Lien Agent on behalf of the Series of
Additional First Lien Claimholders it represents with respect to such Additional
First Lien Obligations under the Intercreditor Agreement.

C. Pursuant to the terms of the Intercreditor Agreement, [the Grantors have
entered into an Additional First Lien Agreement under which the Grantors have
incurred Additional First Lien Obligations. [Describe material terms of
Additional First Lien Obligations.]]

D. In consideration of the mutual agreements contained in the Intercreditor
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the New Additional First Lien Agent, on behalf
of the Series of Additional First Lien Claimholders it represents, hereby agrees
as follows.

i. In accordance with the Intercreditor Agreement, (a) the New Additional First
Lien Agent by its signature below becomes an Additional First Lien Agent, under,
and the related [Series of Additional First Lien Obligations and Additional
First Lien Claimholders] become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if originally named therein as an
Additional First Lien Agent, and (b) the New Additional First Lien Agent, on its
behalf and on behalf of such [Additional First Lien Claimholders], hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to
them as an Additional First Lien Agent and Additional First Lien Claimholders,
respectively, thereunder. Each reference to an “Additional First Lien Agent” in
the Intercreditor Agreement shall be deemed to include the New Additional First
Lien Agent. The Intercreditor Agreement is hereby incorporated herein by
reference.

ii. The New Additional First Lien Agent represents and warrants to each Agent
and the Claimholders that (a) it has full power and authority to enter into this
Joinder, in its capacity

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

as [agent] [trustee], (b) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally (regardless of whether enforcement is
considered in a proceeding at law or in equity) and subject to general
principles of equity and (c) the Additional First Lien Agreement relating to
such Additional First Lien Obligations provide that, upon the New Additional
First Lien Agent’s entry into this Joinder, the [holders] [lenders] of such
Additional First Lien Obligations will be subject to and bound by the provisions
of the Intercreditor Agreement as Additional First Lien Claimholders.

iii. This Joinder shall become effective when the ABL Agent and the Applicable
First Lien Agent shall have received a counterpart of this Joinder that bears
the signatures of the New Additional First Lien Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission or e-mail shall be
effective as delivery of a manually signed counterpart of this Joinder.

iv. Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

v. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

vi. Any provision of this Joinder held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

vii. All communications and notices hereunder and under the Intercreditor
Agreement to the New Additional First Lien Agent shall be given to it at its
address set forth below, or to such other address as such New Additional First
Lien Agent may hereafter specify.

[Signature pages follow.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Additional First Lien Agent has duly executed this
Joinder to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW ADDITIONAL FIRST LIEN AGENT], as Additional First Lien Agent by  

 

Name:   Title:   Address for Notices: with a copy to:

 

64